



Exhibit 10.20









THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT




FOR




CC VIII, LLC,
A DELAWARE LIMITED LIABILITY COMPANY


DATED AS OF OCTOBER 31, 2005






THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, OR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED. ANY TRANSFER OF THE MEMBERSHIP INTERESTS
REPRESENTED BY THIS AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS,
AND CONDITIONS WHICH ARE SET FORTH HEREIN.





--------------------------------------------------------------------------------



Page
 

ARTICLE I
DEFINITIONS
 2
ARTICLE II
ORGANIZATIONAL MATTERS
 12
2.1
Formation
12
2.2
Name
12
2.3
Term
12
2.4
Principal Office; Registered Agent
12
2.5
Purpose of Company
12
ARTICLE III
CAPITAL CONTRIBUTIONS AND UNITS
13
3.1
Capital Contributions
13
3.2
Initial Capital Accounts
13
3.3
Capital Accounts
14
3.4
No Interest
14
3.5
No Withdrawal
15
3.6
Units
15
ARTICLE IV
MEMBERS
15
4.1
Limited Liability
15
4.2
Admission of Additional Members
15
4.3
Meetings of Members
16
4.4
Voting by Members
17
4.5
Members Are Not Agents
17
4.6
No Withdrawal
17
ARTICLE V
MANAGEMENT AND CONTROL OF THE COMPANY
17
5.1
Management of the Company by Manager
17
5.2
Fiduciary Obligations
18
5.3
Indemnification and Expenses
19
5.4
Devotion of Time
20
5.5
Competing Activities
20
5.6
Certain Related Transactions
21
5.7
Remuneration for Management or Other Services
22
5.8
Reimbursement of Expenses
22
ARTICLE VI
ALLOCATIONS OF NET PROFITS AND NET LOSSES AND DISTRIBUTIONS
23
6.1
Allocations of Net Profits
23
6.2
Allocations of Net Losses
23
6.3
Special Allocations
24
6.4
Curative Allocations
25
6.5
Tax Allocations
26
6.6
Other Allocation Rules
27
6.7
Obligations of Members to Report Consistently
27

 
 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
Page
 
6.8
Distributions by the Company to Members
27
6.9
Form of Distributions
28
6.10
Return of Distributions
28
6.11
Limitation on Distributions
28
6.12
Withholding
28
ARTICLE VII
TRANSFER OF INTERESTS
29
7.1
Transfers by CII
29
7.2
Transfer of Control of CII/Successor
30
7.3
Tag-Along Rights
30
7.4
Drag-Along Rights
31
7.5
Put and Call Rights
33
7.6
Admission of Member
34
7.7
Other Transfers of Units Not Valid
35
7.8
Recognition of Transferee Members
35
7.9
Elections Under the Code
35
ARTICLE VIII
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
36
8.1
Books and Records
36
8.2
Delivery to Members and Inspection
36
8.3
Financial Statements
36
8.4
Tax Returns
36
8.5
Other Filings
37
8.6
Bank Accounts
37
8.7
Accounting Decisions and Reliance on Others
37
8.8
Tax Matters
37
ARTICLE IX
DISSOLUTION AND WINDING UP
37
9.1
Dissolution
37
9.2
Winding Up
38
9.3
Distributions in Kind
38
9.4
Determination of Fair Market Value
38
9.5
Order of Distributions Upon Dissolution
38
9.6
Limitations on Payments Made in Dissolution
39
9.7
Certificate of Cancellation
39
9.8
Termination
39
9.9
No Action for Dissolution
39
ARTICLE X
MISCELLANEOUS
39
10.1
Complete Agreement
39
10.2
Amendments
40
10.3
Binding Effect
40
10.4
Parties in Interest
40
10.5
Statutory References
41

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
Page
 
10.6
Headings
41
10.7
References to this Agreement
41
10.8
Interpretation
41
10.9
Governing Law
41
10.10
Severability
41
10.11
Additional Documents and Acts
41
10.12
Notices
42
10.13
No Interest in Company Property; Waiver of Action for Partition
43
10.14
Multiple Counterparts
43
10.15
Remedies Cumulative
43
10.16
Investment Representation
43
10.17
Specific Enforcement; Attorney’s Fees
43


-iii-

--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
FOR
CC VIII, LLC,
A DELAWARE LIMITED LIABILITY COMPANY
 
This Third Amended and Restated Limited Liability Company Agreement for CC VIII,
LLC, a Delaware limited liability company ("Company"), is made and entered into
effective as of October 31, 2005, by and among CCV Holdings, LLC, a Delaware
limited liability company ("CCV"), CCHC, LLC, a Delaware limited liability
company ("CCHC"), Charter Investment, Inc. ("CII"), and the other Persons
signatories hereto.
 
A. The Company was organized as a limited liability company pursuant to a
Certificate of Formation of the Company filed with the Delaware Secretary of
State on August 6, 1999 and the Limited Liability Company Agreement of the
Company entered into and made effective as of February 14, 2000 (such Agreement,
the "Initial Agreement").
 
B. The Initial Agreement was amended and restated by the Amended and Restated
Limited Liability Company Agreement of the Company entered into and made
effective as of January 1, 2002, which in turn was amended and restated by the
Amended and Restated Limited Liability Company Agreement of the Company entered
into and made effective as of March 31, 2003 (the "Existing LLC Agreement").
 
C. On January 2, 2001, July 10, 2001, August 31, 2001, and January 14, 2002, CCV
made additional contributions of cash and assets to the capital of the Company
but did not at that time receive additional Class B Units (as hereinafter
defined) in exchange for such contributions.
 
D. On June 6, 2003, CII acquired by purchase all the Class A Preferred Units (as
hereinafter defined) of the Company.
 
E. As of the date hereof, pursuant to the Settlement Agreement (as hereinafter
defined), CII has transferred 1,788,997 Class A Preferred Units to CCHC and CII
has transferred 15,202,763 Class A Preferred Units to Charter Communications
Holding Company, LLC ("Charter HoldCo"), which has transferred such Class A
Preferred Units to CCHC (together, such transferred Class A Preferred Units, the
"Transferred Units").
 
F. Pursuant to the Settlement Agreement, the Company is required to issue
additional Class B Units to CCV in consideration for the contributions made by
CCV to the capital of the Company as described in Recital C.
 
G. The parties hereto desire to enter into this Third Amended and Restated
Limited Liability Company Agreement to provide for, inter alia, the admission of
CCHC as a member of the Company, the issuance of additional Class B Units to
CCV, and the amendment and restatement of the respective rights, obligations,
and interests of the parties hereto to each other and to the Company.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the Existing LLC Agreement is hereby amended and restated in its
entirety as follows:
 
ARTICLE I


 
DEFINITIONS
 
When used in this Agreement, unless the context otherwise requires, the
following terms shall have the meanings set forth below:
 
1.1 "Act" means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101
et seq., as the same may be amended from time to time.
 
1.2 "Adjusted Capital Account Deficit" means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
1.2.1 Credit to such Capital Account any amounts that such Member is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5);
 
1.2.2 Credit to such Capital Account the amount of the deductions and losses
referable to any outstanding recourse liabilities of the Company owed to or
guaranteed by such Member (or a related person within the meaning of Regulations
Section 1.752-4(b)) to the extent that no other Member bears any economic risk
of loss and the amount of the deductions and losses referable to such Member’s
share (determined in accordance with the Member’s Percentage Interest) of
outstanding recourse liabilities owed by the Company to non-Members to the
extent that no Member bears any economic risk of loss; and
 
1.2.3 Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
 
1.3 "Adjusted Priority Capital" means, with respect to any Class A Member as of
any date, the amount, if any, of such Member’s Initial Priority Capital, reduced
by the aggregate amount distributed to such Member by the Company pursuant to
Section 9.5(b) hereof. In the event any Class A Member transfers all or any
portion of such Member’s Class A Preferred Units in accordance with the terms of
this Agreement, such Member’s transferee shall succeed to the Adjusted Priority
Capital of the transferor to the extent it relates to the transferred portion of
such Member’s Class A Preferred Units.
 
1.4 "Affiliate" of any Person shall mean any other Person that, directly or
indirectly, Controls, is under common Control with or is Controlled by that
Person.
 
-2-

--------------------------------------------------------------------------------


 
1.5 "Agreement" means this Amended and Restated Limited Liability Company
Agreement, as originally executed and as amended or restated from time to time.
 
1.6 "Allen Members" has the meaning set forth in Section 7.3.1 hereof.
 
1.7 "Appraiser" means a nationally-recognized investment bank or other appraiser
experienced in the cable television industry.
 
1.8 "Approval of the Members" means the affirmative vote, approval or consent of
the Member(s) holding more than 50 percent of the Class B Units.
 
1.9 "Available Cash" means all cash and cash equivalents of the Company on hand
from time to time (including without limitation bank and deposit accounts and
short-term cash investments), excluding any portion thereof, as determined by
the Manager in its sole discretion, necessary or advisable to pay expenses or
liabilities or establish reserves, for purposes of operating, developing,
maintaining, or otherwise providing for the Company and its business and
affairs.
 
1.10 "Basis" means the adjusted basis of an asset for federal income tax
purposes.
 
1.11 "Cable Transmission Business" has the meaning set forth in Section 2.5
hereof.
 
1.12 "Call Notice" has the meaning set forth in Section 7.5.3 hereof.
 
1.13 "Capital Account" means with respect to any Member the capital account that
the Company establishes and maintains for such Member pursuant to Section 3.2
hereof.
 
1.14 "Capital Contribution" means, with respect to any Member, the amount of
money and the Gross Asset Value of any property (other than money) contributed
to the Company with respect to the interest in the Company held by such Person.
The principal amount of a promissory note which is not readily traded on an
established securities market and which is contributed to the Company by the
maker of the note (or a Person related to the maker of the note within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(c)) shall not be included in
the Capital Account of any Person until the Company makes a taxable disposition
of the note or until (and to the extent) principal payments are made on the
note, all in accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2).
 
1.15 "CCI" means Charter Communications, Inc., a Delaware corporation.
 
1.16 "CCV" has the meaning set forth in the recitals to this Agreement.
 
-3-

--------------------------------------------------------------------------------


 
1.17 "Certificate" means the Certificate of Formation of the Company originally
filed with the Delaware Secretary of State, as amended and/or restated from time
to time.
 
1.18 "Change of Control" means, with respect to any Person, a reorganization,
merger, consolidation or other transaction or transactions, , other than with
Mr. Allen or one or more of his Affiliates and other than in connection with any
transactions with CCI or one or more of its subsidiaries, (whether or not CCI is
a party thereto and specifically including, without limitation, open market
purchases of securities), as a result of which any person or entity or "group"
of persons or entities (other than Mr. Allen, any of his Affiliates or CCI or
any Charter Affiliate) becomes the "beneficial owner" (as those terms are
defined in and construed by judicial authority under Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended, as that Rule may be
amended from time to time) of common stock or options, warrants or other rights
to acquire common stock or any convertible securities representing in the
aggregate at least 50 percent of the ordinary voting power of such Person in the
election of directors or managing members.
 
1.19  "Change of Control Event" has the meaning set forth in Section 7.5.1
hereof.
 
1.20 "Charter Affiliate" means any Person Controlled by CCI or Charter HoldCo.
 
1.21 "Charter Members" means CCHC and CCV and any of their successors.
 
1.22 "CCHC" has the meaning set forth in the recitals to this Agreement.
 
1.23 "Charter Permitted Transferee" means any transferee of all or any portion
of the Membership Interest of any Charter Member.
 
1.24 "CII" has the meaning set forth in the recitals to this Agreement.
 
1.25 "CII Class A Preferred Units" means the Class A Preferred Units owned by
CII immediately following the consummation of the transfers by CII contemplated
under the Settlement Agreement.
 
1.26 "CII Permitted Transferee" has the meaning set forth in Section 7.1.2
hereof.
 
1.27 "CII/Successor" means CII and any Person that succeeds to all or any
portion of CII’s interest in the CII Class A Preferred Units.
 
1.28 "Class A Member" means any Member holding and to the extent it holds Class
A Preferred Units.
 
1.29 "Class A Preferred Units" means any Unit denominated "Class A Preferred."
 
-4-

--------------------------------------------------------------------------------


 
1.30 "Class B Member" means any Member holding and to the extent it holds Class
B Units.
 
1.31 "Class B Units" means any Unit denominated "Class B."
 
1.32 "COC Notice" has the meaning set forth in Section 7.5.1 hereof.
 
1.33 "Code" means the Internal Revenue Code of 1986, as amended from time to
time, the provisions of succeeding law, and to the extent applicable, the
Regulations.
 
1.34 "Company" has the meaning set forth in the recitals to this Agreement.
 
1.35 "Company Minimum Gain" has the meaning ascribed to the term "Partnership
Minimum Gain" in Regulations Section 1.704-2(d).
 
1.36 "Control" including, with its correlative meanings, the terms "controlled
by" and "under common control with", as used with respect to any Person, shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
 
1.37 "Depreciation" means, for each Fiscal Year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year, except that if the
Gross Asset Value of an asset differs from its Basis at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning Basis; provided, however, that if the Basis of an asset at the
beginning of such Fiscal Year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Manager.
 
1.38 "Drag-Along Notice" has the meaning set forth in Section 7.4.2 hereof.
 
1.39 "Drag Contract" has the meaning set forth in Section 7.4.2 hereof.
 
1.40 "Drag-Offered Interest" has the meaning set forth in Section 7.4.1 hereof.
 
1.41 "Dragged Interest" has the meaning set forth in Section 7.4.1 hereof.
 
1.42 "Fiscal Year" means the Company’s fiscal year, which shall be the calendar
year, or any portion of such period for which the Company is required to
allocate Net Profits, Net Losses, or other items of Company income, gain, loss,
or deduction pursuant hereto.
 
-5-

--------------------------------------------------------------------------------


 
1.43 "Gross Asset Value" means, with respect to any asset, the asset’s Basis,
except as follows:
 
1.43.1 The initial Gross Asset Value of the Property of the Company on the date
hereof is the Gross Asset Value of such Property shown on the books and records
of the Company as of the date hereof. 
 
1.43.2 The initial Gross Asset Value of any asset contributed by a Member to the
Company after the date hereof shall be the gross fair market value of such
asset, as determined by the contributing Person and the Manager;
 
1.43.3 The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values (taking into account Code Section
7701(g)), as determined by the Manager, as of the following times: (a) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution after the
date hereof; (b) the distribution by the Company to a Member of more than a de
minimis amount of Property as consideration for an interest in the Company after
the date hereof; (c) the grant of an interest in the Company (other than a de
minimis interest) as consideration for the provision of services to or for the
benefit of the Company; and (d) the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (a) and (b) above shall be made only if the
Manager reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company.
 
1.43.4 The Gross Asset Value of any Company asset distributed to any Member
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution as determined by the distributee and the Manager; and
 
1.43.5 The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the Basis of such assets pursuant to
Code Section 734(b) or Code Section 743(b) after the date hereof, but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and Section 1.56.6
hereof, provided, however, that Gross Asset Values shall not be adjusted
pursuant to this Section 1.43.5 to the extent the Manager determines that an
adjustment pursuant to Section 1.43.3 hereof is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this Section 1.43.5.
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Section 1.43.1, Section 1.43.2, Section 1.43.3, or Section 1.43.5 hereof, such
Gross Asset Value shall thereafter be adjusted by the Depreciation taken into
account with respect to such asset for purposes of computing Net Profits and Net
Losses
 
1.44 "Implied CC VIII Value" means (i) the value of the business conducted by
CC VIII (directly or indirectly through Subsidiaries) as of the Valuation Date
(as determined by the process described in Section 7.5.4), plus (ii) to the
extent not included
 
-6-

--------------------------------------------------------------------------------


 
in the amount described in clause (i), the aggregate value of all current assets
of CC VIII, calculated as of the Valuation Date (as determined by the process
described in Section 7.5.4).
 
1.45 "Initial Agreement" has the meaning set forth in the recitals to this
Agreement.
 
1.46 "Initial Capital Account" means, with respect to any Member, the capital
account of such Member as of the Tax Effective Date, as calculated pursuant to
Section 3.2.
 
1.47 "Initial Members" means CCV, CCHC, and CII.
 
1.48 "Initial Priority Capital" means, with respect to each Class A Member, the
amount, if any, set forth opposite such Member’s name on Schedule A.
 
1.49 "Manager" means one or more managers who are designated from time to time
as provided in Section 5.1 hereof.
 
1.50 "Member" means each Person who (a) is an Initial Member, has been admitted
to the Company as a Member in accordance with this Agreement, or is an assignee
who has become a Member in accordance with Article VII, and (b) has not retired,
resigned, withdrawn, been expelled or removed, or, if other than an individual,
dissolved.
 
1.51 "Member Nonrecourse Debt" has the meaning ascribed to the term "Partner
Nonrecourse Debt" in Regulations Section 1.704-2(b)(4).
 
1.52 "Member Nonrecourse Debt Minimum Gain" means an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
 
1.53 "Member Nonrecourse Deductions" means items of Company loss, deduction, or
Code Section 705(a)(2)(B) expenditures that are attributable to Member
Nonrecourse Debt or to other liabilities of the Company owed to or guaranteed by
a Member (or a related person within the meaning of Regulations Section
1.752-4(b)) to the extent that no other Member bears the economic risk of loss.
 
1.54 "Membership Interest" means a Member’s entire interest in the Company
including the Member’s right to share in income, gains, losses, deductions,
credits, or similar items of, and to receive distributions from, the Company
pursuant to this Agreement and the Act, the right to vote or participate in the
management of the Company to the extent herein provided or as specifically
required by the Act, and the right to receive information concerning the
business and affairs of the Company.
 
1.55 "Mr. Allen" means Paul G. Allen.
 
-7-

--------------------------------------------------------------------------------


 
1.56 "Net Profits" and "Net Losses" mean, for each Fiscal Year, an amount equal
to the Company’s taxable income or loss for such Fiscal Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
1.56.1 Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition shall be added to such taxable income or loss;
 
1.56.2 Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition shall be subtracted from
such taxable income or loss;
 
1.56.3 In the event the Gross Asset Value of any Company asset is adjusted as a
result of the application of Regulations Section 1.704-1(b)(2)(iv)(e) or
Regulations Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Profits or Net Losses;
 
1.56.4 Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the Basis of such Property differs from its Gross Asset
Value;
 
1.56.5 In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation in accordance with Section 1.37 hereof;
 
1.56.6 To the extent an adjustment to the Basis of any Company asset pursuant to
Code Section 734(b) or Code Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the Basis of the asset) or loss (if the adjustment
decreases the Basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Net Profits or Net Losses; and
 
1.56.7 Notwithstanding any other provision of this definition, any items that
are specially allocated pursuant to Section 6.3 or Section 6.4hereof shall not
be taken into account in computing Net Profits or Net Losses (the amounts of the
items of Company income, gain, loss, or deduction available to be specially
allocated pursuant to any provision of this Agreement shall be determined by
applying rules analogous to those set forth in Sections 1.56.1 through 1.56.6
above).
 
The foregoing definition of Net Profits and Net Losses is intended to comply
with the provisions of Regulations Section 1.704-1(b) and shall be interpreted
consistently
 
-8-

--------------------------------------------------------------------------------


 
therewith. In the event the Manager determines that it is prudent to modify the
manner in which Net Profits and Net Losses are computed in order to comply with
such Regulations, the Manager may make such modification.
 
1.57 "Nonrecourse Deductions" has the meaning set forth in Regulations Section
1.704-2(b)(1).
 
1.58 "Nonrecourse Liability" has the meaning set forth in Regulations Section
1.704-2(b)(3).
 
1.59 "Participating Allen Member" has the meaning set forth in Section 7.3.3
hereof.
 
1.60 "Percentage Interest" means, with respect to each Member, the percentage
equal to the number of Units held by such Member divided by the total number of
Units held by all Members.
 
1.61 "Person" means any individual, general partnership, limited partnership,
limited liability company, limited liability partnership, corporation, trust,
estate, real estate investment trust, association, or other entity.
 
1.62 "Pre-Closing Sharing Period" means the period beginning June 7, 2003 and
ending on December 31, 2004.
 
1.63 "Priority Rate" means, with respect to any period for which Priority Return
is being determined, 2 percent per annum.
 
1.64 "Priority Return" means, with respect to each Class A Member, an amount
determined by applying the Priority Rate to the average daily balance of such
Member’s Adjusted Priority Capital from time to time during the period to which
the Priority Return relates, determined on the basis of a year of 365 or 366
days, as the case may be, for the actual number of days in the period for which
the Priority Return is being determined. Priority Return shall commence as of
February 14, 2000 and shall be cumulative but not compounded. In the event any
Class A Member transfers all or any portion of such Member’s Class A Preferred
Units in accordance with the terms of this Agreement, such Member’s transferee
shall succeed to the Priority Return of the transferor Class A Member to the
extent it relates to the transferred portion of such Class A Member’s Class A
Preferred Units.
 
1.65 "Property" means all real and personal property, including in each case
tangible and intangible property, that has been acquired by or contributed to
the Company and its Subsidiaries and any improvements thereto.
 
1.66 "Put/Call Price" has the meaning set forth in Section 7.5.4 hereof.
 
1.67 "Put Notice" has the meaning set forth in Section 7.5.2(a) hereof.
 
-9-

--------------------------------------------------------------------------------


 
1.68 "Regulations" means the regulations currently in force and in force from
time to time as final or temporary that have been issued by the U.S. Department
of the Treasury pursuant to its authority under the Code. If a word or phrase is
defined in this Agreement by cross-referencing the Regulations, then to the
extent the context of this Agreement and the Regulations require, the term
"Member" shall be substituted in the Regulations for the term "partner", the
term "Company" shall be substituted in the Regulations for the term
"partnership," and other similar conforming changes shall be deemed to have been
made for purposes of applying the Regulations.
 
1.69 "Regulatory Allocations" has the meaning set forth in Section 6.4 hereof.
 
1.70 "Related Party" means
 
(a) any individual who is (i) Mr. Allen, or the parent or sibling of Mr. Allen,
or (ii) any lineal or adopted descendant of Mr. Allen or of his sibling, or
(iii) any lineal or adopted descendant of any individual described in clause
(ii) of this subsection 1.70(a), and (iv) any spouse of any individual described
in clauses (i), (ii) and (iii) of this subsection 1.70(a), and any lineal or
adopted descendant of any such spouse, 
 
(b) the estate of any individual described in subsection 1.70(a),
 
(c) a trust in which (i) one or more individuals described in subsection 1.70(a)
have a majority of the beneficial interests (determined actuarially), and (ii)
of which the majority of the trustees are individuals described in subsection
1.70(a),
 
(d) a split interest trust (i.e., a charitable remainder trust or charitable
lead trust) (i) of which the sole beneficiaries are Mr. Allen and/or individuals
described in subsection 1.70(a) and a charitable institution qualified under
Section 501(c)(3) of the U.S. Internal Revenue Code of 1986, as amended, and
(ii) of which the sole trustees are one or more individuals described in
subsection 1.70(a), 
 
(e) any general partnership, limited partnership, limited liability company,
limited liability partnership, corporation, real estate investment trust, or
association at least 80 percent of the equity interests in which are, at the
time of a transfer to such entity, owned, directly or indirectly (through any
entity described in subsections 1.70(b), 1.70(c), 1.70(d) or this subsection
1.70(e)), by any individual described in subsection 1.70(a), or
 
(f) any general partnership, limited partnership, limited liability company,
limited liability partnership, corporation, real estate investment trust, or
association (i) at least 50 percent of the equity interests in which are, at the
time of a transfer to such entity, owned by Mr. Allen and (ii) the management
and policies of which are directed by Mr. Allen, directly or indirectly, whether
through the ownership of voting securities or by contract or otherwise.
 
1.71 "Settlement Agreement" means the Settlement Agreement and Mutual Releases,
dated as of even date herewith, by and among CCI, Charter HoldCo, Charter
 
-10-

--------------------------------------------------------------------------------


 
Communications Holdings, LLC, CCV, CCHC, CII, Vulcan Cable III, Inc., Mr. Allen,
and the Company.
 
1.72 "Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, joint venture or other business
entity of which (a) if a corporation, (i) 10 percent or more of the total voting
power of shares of stock entitled to vote in the election of directors thereof
or (ii) 10 percent or more of the value of the equity interests is at the time
owned or controlled, directly or indirectly, by the Person or one or more of its
Subsidiaries, or (b) if a limited liability company, partnership, association or
other business entity, 10  percent or more of the partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by the Person or one or more of its subsidiaries. The Person shall
be deemed to have a 10 percent or greater ownership interest in a limited
liability company, partnership, association or other business entity if the
Person is allocated 10 percent or more of the limited liability company,
partnership, association or other business entity gains or losses or shall be or
control the Person managing such limited liability company, partnership,
association or other business entity.
 
1.73 "Tag Acceptance Notice" has the meaning set forth in Section 7.3.3 hereof.
 
1.74 "Tag-Along Interest" has the meaning set forth in Section 7.3.3 hereof.
 
1.75 "Tag-Along Notice" has the meaning set forth in Section 7.3.1 hereof.
 
1.76 "Tag Contract" has the meaning set forth in Section 7.3.1 hereof.
 
1.77 "Tag-Offered Interest" has the meaning set forth in Section 7.3.1 hereof.
 
1.78 "Target Capital Account" has the meaning set forth in Section 6.4 hereof.
 
1.79 "Tax Effective Date" means January 1, 2005.
 
1.80 "Traditional Method" means the "traditional method" of making Code Section
704(c) allocations described in Regulations Section 1.704-3(b).
 
1.81 "Transaction Documents" has the meaning set forth in Section 10.1 hereof.
 
1.82 "Transfer" means any direct or indirect sale, transfer, assignment,
hypothecation, encumbrance or other disposition, whether voluntary or
involuntary, by operation of law or otherwise, whether by gift, bequest or
otherwise. In the case of hypothecation, the Transfer shall be deemed to occur
both at the time of the initial pledge and at the time of any pledgee’s sale or
a sale by any secured creditor.
 
1.83 "Transferred Units" has the meaning set forth in the recitals to this
Agreement.
 
-11-

--------------------------------------------------------------------------------


 
1.84  "Units" means the units of Membership Interests issued by the Company to
its Members, which entitle the Members to certain rights as set forth in this
Agreement.
 
1.85 "Valuation Date" means the last day of the calendar month immediately
preceding the date of the binding agreement for the applicable Change of Control
Event or, if there is no such agreement, the last day of the calendar month
immediately preceding the Change of Control Event.
 
ARTICLE II


 
ORGANIZATIONAL MATTERS
 
2.1 Formation. Pursuant to the Act, the Company was formed as a Delaware limited
liability company under the laws of the State of Delaware. The rights and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement. To the extent that the rights or obligations of any Member are
different by reason of any provision of this Agreement than they would be in the
absence of such provision, this Agreement shall, to the extent permitted by the
Act, control.
 
2.2 Name. The name of the Company is "CC VIII, LLC". The business and affairs of
the Company may be conducted under that name or, upon compliance with applicable
laws, any other name that the Manager may deem appropriate or advisable. The
Manager shall file any fictitious name certificates and similar filings, and any
amendments thereto, that may be appropriate or advisable.
 
2.3 Term. The term of the Company commenced on the date of the filing of the
Certificate with the Delaware Secretary of State and shall continue until the
Company is dissolved in accordance with the provisions of this Agreement.
 
2.4 Principal Office; Registered Agent. The principal office of the Company
shall be as determined by the Manager. The Company shall continuously maintain a
registered agent and office in the State of Delaware as required by the Act. The
registered agent and office shall be as stated in the Certificate or as
otherwise determined by the Manager.
 
2.5 Purpose of Company. The Company may carry on any lawful business, purpose,
or activity that may be carried on by a limited liability company under
applicable law; provided, however, that, until all outstanding shares of class B
common stock of CCI have been converted into shares of class A common stock of
CCI in accordance with Clause (b)(viii) of Article Fourth of CCI’s certificate
of incorporation as constituted as of November 12, 1999, without Approval of the
Members, the Company shall not engage directly or indirectly, including without
limitation through any Subsidiary, in any business other than the Cable
Transmission Business and as member of, and subscriber to, the portal joint
venture with Broadband Partners. "Cable Transmission Business" means the
transmission of video, audio (including telephony) and data over cable
television systems owned, operated or managed by the Company or
 
-12-

--------------------------------------------------------------------------------


 
its Subsidiaries; provided, that the business of RCN Corporation and its
Subsidiaries shall not be deemed to be a Cable Transmission Business. 
 
ARTICLE III


CAPITAL CONTRIBUTIONS AND UNITS
 
3.1 Capital Contributions. No Member shall be required to make any Capital
Contributions after the date hereof. Subject to the approval of the Manager, a
Member may be permitted from time to time to make additional Capital
Contributions if the Manager determines that such additional Capital
Contributions are necessary or appropriate for the conduct of the Company’s
business and affairs, including without limitation expansion or diversification.
The Manager shall approve all aspects of any such additional Capital
Contribution, such as the amount and nature of the Capital Contribution, the
terms and other aspects of such Capital Contribution, the economic and other
rights of the additional Membership Interests issued to the contributing Member
(including without limitation any priority with respect to distributions of cash
or other property from the Company) and the resulting dilution to be incurred by
the other Members. Each Member acknowledges that (a) the contribution by a
Member of additional capital, and the terms of additional Membership Interests
issued therefor (including without limitation rights to distributions from the
Company that are superior to other Members’ rights) shall be determined solely
by the Manager without the consent or approval of any Member other than the
contributing Member, except as may be required pursuant to Section 10.2.2
hereof, and (b) the issuance of additional Membership Interests to a
contributing Member may dilute the Percentage Interests and other rights of the
other Members, and that such Member shall have no right to vote on such issuance
of additional Membership Interests except as provided in Section 10.2.2 hereof.
 
3.2 Initial Capital Accounts. The capital account of each Member as of the Tax
Effective Date (the "Initial Capital Account" of such Member) shall equal (a)
the total Capital Contributions of such Member or such Member’s predecessor
prior to the Tax Effective Date (reduced by the amount of any liabilities of
such Member or such Member’s predecessor assumed by the Company prior to the Tax
Effective Date or which were secured by such Capital Contributions), as set
forth on Schedule B, plus (b) the aggregate Net Profits and any items in the
nature of income or gain, if any, allocated to such Member or such Member’s
predecessor with respect to all Fiscal Years or portions thereof ending prior to
the Tax Effective Date (as may be adjusted after the date hereof upon audit of
the Company’s books and records), minus (c) the aggregate Net Losses and any
items in the nature of expenses or losses allocated to such Member or such
Member’s predecessor with respect to all Fiscal Years or portions thereof ending
prior to the Tax Effective Date (as may be adjusted after the date hereof upon
audit of the Company’s books and records), minus (d) the amount of cash and the
fair market value of any Property, if any, distributed to such Member or such
Member’s predecessor prior to the Tax Effective Date (reduced by the amount of
any Company liabilities assumed by such Member or such Member’s predecessor
prior to the Tax Effective Date or which are secured by any Property distributed
to such Member or such Member’s predecessor prior to the Tax Effective Date).
The Initial Capital Accounts shall also include any other
 
-13-

--------------------------------------------------------------------------------


 
adjustments required under Section 3.3 of the Existing LLC Agreement prior to
the Tax Effective Date.
 
3.3 Capital Accounts. The Company shall determine and maintain a Capital Account
for each Member in accordance with Regulations Section 1.704-1(b)(2)(iv) and, in
pursuance thereof, the following provisions shall apply:
 
3.3.1 To each Member’s Initial Capital Account there shall be credited (a)
Capital Contributions by such Member on or after the Tax Effective Date, (b) Net
Profits and any items in the nature of income or gain that are allocated to such
Member with respect to all Fiscal Years beginning on or after the Tax Effective
Date, and (c) the amount of any Company liabilities assumed by such Member on or
after the Tax Effective Date or which are secured by any Property distributed to
such Member on or after the Tax Effective Date;
 
3.3.2 To each Member’s Capital Account there shall be debited (a) the amount of
cash and the fair market value of any Property distributed to such Member
pursuant to any provision of this Agreement on or after the Tax Effective Date,
(b) Net Losses and any items in the nature of expenses or losses that are
allocated to such Member with respect to all Fiscal Years beginning on or after
the Tax Effective Date, and (c) the amount of any liabilities of such Member
assumed by the Company on or after the Tax Effective Date or which are secured
by any property contributed by such Member to the Company on or after the Tax
Effective Date;
 
3.3.3 In connection with the conveyance of the Transferred Units, CCHC shall
succeed to the percentage of the Capital Account of CII determined as of the
date hereof (in the manner described in Section 6.6.2) equal to the percentage
determined by dividing the number of Transferred Units by the total number of
Units held by CII immediately prior to entering into the Settlement Agreement;
 
3.3.4 In the event all or a portion of a Membership Interest in the Company is
transferred in accordance with the terms of this Agreement after the date
hereof, the transferee shall succeed to the Capital Account of the transferor to
the extent it relates to the transferred Membership Interest; and
 
3.3.5 In determining the amount of any liability for purposes of Sections 3.3.1
and 3.3.2 hereof, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Manager determines that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to comply with such Regulations, the Manager may
make such modification.
 
3.4 No Interest. No Member shall be entitled to receive any interest on such
Member’s Capital Contributions.
 
-14-

--------------------------------------------------------------------------------


 
3.5 No Withdrawal. No Member shall have the right to withdraw such Member’s
Capital Contributions or to demand and receive Property of the Company or any
distribution in return for such Member’s Capital Contributions, except as may be
specifically provided in this Agreement or required by law.
 
3.6 Units.
 
3.6.1 Units shall consist of (i) Class A Preferred Units, (ii) Class B Units,
and any other classes of Units issued upon the approval of the Manager. Subject
to the terms of this Agreement, the Company may issue up to one billion
(1,000,000,000) units of each class of Units.
 
3.6.2 As of the date hereof, the Company has issued 49,365,952 additional Class
B Units to CCV, and the ownership of the Class A Preferred Units and Class B
Units is as set forth on Schedule A.
 
ARTICLE IV
 
MEMBERS
 
4.1 Limited Liability. Except as required under the Act or as expressly set
forth in this Agreement, no Member shall be personally liable for any debt,
obligation, or liability of the Company, whether that debt, obligation, or
liability arises in contract, tort or otherwise.
 
4.2 Admission of Additional Members. Without the need for any additional act or
consent of any Person, the Initial Members shall continue to be Members of the
Company. Except as set forth in Article VII, no Person shall be admitted as an
additional Member unless the terms of such admission have been approved by the
Manager. Such terms of admission shall include without limitation the amount and
nature of any Capital Contribution by such Person, the terms and other aspects
of such Capital Contribution, the economic and other rights of the additional
Membership Interests issued to the additional Member (including without
limitation any priority with respect to distributions of cash or other property
from the Company), and the resulting dilution of interest to be incurred by the
other Members. Each Member acknowledges that (a) the contribution of capital by
a Person and the admission of such Person as an additional Member, and the terms
of additional Membership Interests issued to such Person (including without
limitation rights to distributions from the Company that are superior to other
Members’ rights) shall be determined solely by the Manager without the consent
or approval of any Member, except as may be required pursuant to Section 10.2.2
hereof, and (b) the admission of such Person as an additional Member and
issuance of additional Membership Interests to such Person may dilute the
Percentage Interests and other rights of the other Members, and such Member
shall have no right to vote on the admission of such Person or the issuance of
additional Membership Interests to such Person except as provided in Section
10.2.2 hereof.
 
-15-

--------------------------------------------------------------------------------


 
4.3 Meetings of Members.
 
4.3.1 No annual or regular meetings of the Members as such shall be required; if
convened, however, meetings of the Members may be held at such date, time, and
place as the Manager may fix from time to time. At any meeting of the Members,
the Manager or a person appointed by the Manager shall preside at the meeting
and shall appoint another person to act as secretary of the meeting. The
secretary of the meeting shall prepare written minutes of the meeting, which
shall be maintained in the books and records of the Company.
 
4.3.2 A meeting of the Members may be called at any time by the Manager, or by
any Member or Members holding more than 20 percent of all Units, for the purpose
of addressing any matter on which the Approval of the Members is required or
permitted under this Agreement.
 
4.3.3 Notice of any meeting of the Members shall be sent or otherwise given by
the Manager to the Members in accordance with this Agreement not less than 10
nor more than 60 days before the date of the meeting. The notice shall specify
the place, date, and hour of the meeting and the general nature of the business
to be transacted. Except as the Members may otherwise agree, no business other
than that described in the notice may be transacted at the meeting.
 
4.3.4 Attendance in person of a Member at a meeting shall constitute a waiver of
notice of that meeting, except when the Member objects, at the beginning of the
meeting, to the transaction of any business because the meeting is not duly
called or convened, and except that attendance at a meeting is not a waiver of
any right to object to the consideration of matters not included in the notice
of the meeting if that objection is expressly made at the meeting. Neither the
business to be transacted nor the purpose of any meeting of Members need be
specified in any written waiver of notice. The Members may participate in any
meeting of the Members by means of conference telephone or similar means as long
as all Members can hear one another. A Member so participating shall be deemed
to be present in person at the meeting.
 
4.3.5 At all meetings of the Members, a majority of the Class B Members shall
constitute a quorum for the transaction of business, and the act of a majority
of the Class B Members present at any meeting at which there is a quorum shall
be the action of the Members, except as may be otherwise specifically provided
by statute, the Certificate or this Agreement. If a quorum is not present at any
meeting of the Members, the Class B Members present thereat may adjourn the
meeting from time to time until a quorum shall be present. Notice of such
adjournment shall be given to any Member not present at such meeting.
 
4.3.6 Any action that can be taken at a meeting of the Members may be taken
without a meeting if a consent in writing setting forth the action so taken is
signed and delivered to the Company by Members representing not less than the
minimum number of Units necessary under this Agreement to approve the action.
The Manager
 
-16-

--------------------------------------------------------------------------------


 
shall notify Members of all actions taken by such consents, and all such
consents shall be maintained in the books and records of the Company.
 
4.4 Voting by Members. The Members, acting solely in their capacities as
Members, shall have the right to vote on, consent to, or otherwise approve only
those matters as to which this Agreement or the Act specifically requires such
approval. A Member may vote in person or by proxy executed in writing by the
Member or by a duly authorized attorney-in-fact. Except as otherwise
specifically provided in this Agreement, the Approval of the Members shall be
all that is required as to all matters, including merger, consolidation, and
conversion, as to which the vote, consent, or approval of the Members is
required or permitted under this Agreement or the Act.
 
4.5 Members Are Not Agents. No Member acting solely in the capacity of a Member
is an agent of the Company, nor can any Member acting solely in the capacity of
a Member bind the Company or execute any instrument on behalf of the Company.
 
4.6 No Withdrawal. Except as provided in Articles VII and IX hereof, no Member
may withdraw, retire, or resign from the Company without the prior approval of
the Manager.
 
ARTICLE V


MANAGEMENT AND CONTROL OF THE COMPANY
 
 
5.1 Management of the Company by Manager. The Members hereby unanimously confirm
the election of CCI, or its successor-in-interest which acquires directly or
indirectly substantially all of the assets or businesses of CCI, as the
Company’s Manager. Without the Approval of the Members, no Person may be elected
as Manager in addition to or in substitution of CCI, other than a Charter
Affiliate or a successor-in-interest to such Charter Affiliate which acquires
directly or indirectly substantially all of the assets or businesses of such
Charter Affiliate. Except as otherwise required by applicable law, the powers of
the Company shall at all times be exercised by or under the authority of, and
the business, Property and affairs of the Company shall be managed by, or under
the direction of, the Manager.
 
5.1.1 The Manager shall have the right to appoint such officers, and to assign
to them such duties and responsibilities, as it may determine from time to time.
Any officer may be removed by the Manager, with or without cause, at any time.
 
5.1.2 Except as otherwise required by applicable law, the Manager shall be
authorized to execute or endorse any check, draft, evidence of indebtedness,
instrument, obligation, note, mortgage, contract, agreement, certificate or
other document on behalf of the Company. The Manager may delegate its authority
under this Section 5.1.2 to the officers of the Company.
 
5.1.3 No annual or regular meetings of the Manager are required. The Manager
may, by written consent and without prior notice (provided that prompt
 
-17-

--------------------------------------------------------------------------------


 
subsequent notice is given to the Members), take any action which it is
otherwise required to take at a meeting.
 
5.2 Fiduciary Obligations. 
 
5.2.1 As provided in Section 18-1101 of the Act, each Member’s duty of care to
each other, and the Manager’s and the Company’s officers’ duty of care to the
Company and the Members is limited to the implied contractual covenant of good
faith and fair dealing. Without limiting the foregoing, in no event shall any
Member, the Manager or any officer be liable for breach of a fiduciary duty for
such individual’s good faith reliance on the provisions of this Agreement. The
Members expressly intend, and acknowledge and agree, that the provisions of this
Agreement, including, without limitation, those in this Section 5.2, shall
govern the rights, duties and obligations of the Members to one another and the
rights, duties and obligations of the Manager and officers to the Company and
the Members and, in that connection, shall supplant entirely the default
fiduciary duties stated or implied by applicable law or equity, which might
otherwise apply.
 
5.2.2 Neither the Manager, any Company officer, nor any Member, nor any of the
partners or shareholders, directors, officers, agents, employees or Affiliates
of the Manager, such officers or such Member, as applicable, shall be liable to
the Company, the Members, or to any Persons who have acquired interests in the
Units, assignees or otherwise, for errors in judgment or for any acts or
omissions taken in good faith.
 
5.2.3 The Manager shall not be liable for the negligence, whether of omission or
commission, dishonesty or bad faith of any agent or employee of the Company
selected and supervised by the Manager with reasonable care. Any act or omission
of the Manager, if done in reliance upon the advice of legal counsel or public
accountants selected with the exercise of reasonable care by the Manager, shall
be conclusively presumed not to constitute willful misconduct, recklessness or
gross negligence with respect to the activities and operations of the Company.
 
5.2.4 Unless otherwise expressly provided herein, whenever a conflict of
interest exists or arises between the Manager or a Class B Member or any of the
Affiliates of either of them, on the one hand, and the Company, any Class A
Member, or any Persons who have acquired interests in the Units on the other
hand, then the Manager or such Class B Member shall resolve such conflict of
interest, take such action or provide such terms considering, in each case, the
relative interests of each party to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of a bad faith violation of the implied
contractual covenant of good faith and fair dealing by the Manager or such Class
B Member, the resolution, action or terms so made, taken or provided by the
Manager or such Class B Member shall not constitute a breach of this Agreement
or any other agreement contemplated herein or therein.
 
-18-

--------------------------------------------------------------------------------


 
5.2.5 Whenever in this Agreement the Manager is, or the Class B Members are,
permitted or required to make a decision (a) in its or their "sole discretion"
or "discretion" or under a grant of similar authority or latitude, the Manager
or the Class B Members shall be entitled to consider only such interests and
factors as it or they desire, including its or their own interests, and shall
have no duty or obligation to give any consideration to any interest of or
factors affecting the Company, the other Members or any Persons who have
acquired interests in the Units, or (b) in its or their "good faith" or under
another express standard, the Manager or the Class B Members shall act under
such express standard and shall not be subject to any other or different
standards imposed by this Agreement, or any other agreement contemplated herein.
Each Member hereby agrees that any standard of care or duty imposed in this
Agreement, or any other agreement contemplated herein, or under the Act or any
other applicable law, rule or regulation, shall be modified, waived or limited
in each case as required to permit the Manager or the Class B Members to act
under this Agreement or any other agreement contemplated herein and to make any
decision pursuant to the authority described in this 5.2.5 so long as (i) such
action or decision does not constitute gross negligence or willful or wanton
misconduct or a bad faith violation of the implied contractual covenant of good
faith and fair dealing and (ii) the Manager or the Class B Members, as
appropriate, believe such action or decision is consistent with the overall
purposes of the Company. 
 
5.3 Indemnification and Expenses.
 
5.3.1 To the extent permitted by applicable law, a Member (and its respective
officers, directors, agents, employees, shareholders, members, partners, and
Affiliates), Manager (and its respective officers, directors, agents, employees,
shareholders, members, partners, and Affiliates), or officer of the Company
shall be entitled to indemnification from the Company for any loss, damage, or
claim incurred by such Person by reason of any act or omission performed or
omitted by such Person in good faith on behalf of, or in connection with the
business and affairs of, the Company and in a manner reasonably believed to be
within the scope of authority conferred on such Person by this Agreement and, if
applicable, the Approval of the Members or authorizations of the Manager; except
that no Person shall be entitled to be indemnified in respect of any loss,
damage, or claim incurred by such Person by reason of such Person’s fraud,
deceit, reckless or intentional misconduct, or gross negligence; provided,
however, that any indemnity under this Section 5.3.1 shall be provided out of
and to the extent of Company assets only, no debt shall be incurred by the
Members in order to provide a source of funds for any indemnity, and no Member
shall have any personal liability (or any liability to make any additional
Capital Contributions) on account thereof.
 
5.3.2 To the extent permitted by applicable law, expenses (including reasonable
legal fees) incurred by a Member (and its respective officers, directors,
agents, employees, shareholders, members, partners or Affiliates), Manager (and
its respective officers, directors, agents, employees, shareholders, members,
partners or Affiliates), or officer of the Company in such Person’s capacity as
such in defending any claim, demand, action, suit, or proceeding shall, from
time to time, be advanced by the Company prior to the final disposition of such
claim, demand, action, suit, or proceeding
 
-19-

--------------------------------------------------------------------------------


 
upon receipt by the Company of an undertaking by or on behalf of the Member (or
its respective officers, directors, agents, employees, shareholders, members,
partners or Affiliates, as applicable), Manager (or its respective officers,
directors, agents, employees, shareholders, members, partners or Affiliates, as
applicable), or officer to repay such amount if it shall be determined that such
Person is not entitled to be indemnified as authorized in Section 5.3.1 hereof.
 
5.4 Devotion of Time. Except as required by any individual contract and
notwithstanding any provision to the contrary in this Agreement, no Manager or
officer of the Company is obligated to devote all of such Person’s time or
business efforts to the affairs of the Company, but shall devote such time,
effort, and skill as such Person deems appropriate for the operation of the
Company.
 
5.5 Competing Activities. 
 
5.5.1 Except as provided by any individual contract: (i) any Manager or Member
(and their respective officers, directors, agents, employees, shareholders,
members, partners or Affiliates) may engage or invest in, independently or with
others, any business activity of any type or description, including without
limitation those that might be the same as or similar to the Company’s business
or the business of any Subsidiary and that might be in direct or indirect
competition with the Company or any Subsidiary; (ii) neither the Company nor any
Subsidiary nor any Member shall have any right in or to such other ventures or
activities or to the income or proceeds derived therefrom; (iii) no Manager or
Member (and their respective officers, directors, agents, employees,
shareholders, members, partners or Affiliates) shall be obligated to present any
investment opportunity or prospective economic advantage to the Company or any
Subsidiary, even if the opportunity is of the character that, if presented to
the Company or any Subsidiary, could be taken by the Company or any Subsidiary;
and (iv) any Manager or Member (and their respective officers, directors,
agents, employees, shareholders, members, partners or Affiliates) shall have the
right to hold any investment opportunity or prospective economic advantage for
such Manager’s or Member’s (and their respective officers’, directors’, agents’,
employees’, shareholders’, members’, partners’ or Affiliates’) own account or to
recommend such opportunity to Persons other than the Company or any Subsidiary.
 
5.5.2 The Company agrees that, until all outstanding shares of class B common
stock of CCI have been converted into shares of class A common stock of CCI in
accordance with Clause (b)(viii) of Article Fourth of CCI’s certificate of
incorporation as constituted as of November 12, 1999, without the Approval of
the Members, the Company shall not engage directly or indirectly, including
without limitation through any Subsidiary, in any business other than the Cable
Transmission Business and as a member of and subscriber to, the portal joint
venture with Broadband Partners.
 
5.5.3 The Company and each Member acknowledge that the other Members, the
Manager (and their respective officers, directors, agents, employees,
shareholders, members, partners or Affiliates) and the officers of the Company
(to the extent expressly permitted in their employment agreement) might own or
manage other
 
-20-

--------------------------------------------------------------------------------


 
businesses, including businesses that may compete with the Company or any
Subsidiary for the time of the Member or Manager. Without limiting the
generality of the foregoing, the Company and each Member acknowledge that Vulcan
Ventures Inc. (an Affiliate of CCI and CCV) has entered into an agreement to
purchase convertible preferred stock of RCN Corporation, which may be deemed to
be engaged in the cable transmission business. The Company and each Member
acknowledge that none of them shall have any interest in the securities of RCN
Corporation to be acquired by Vulcan Ventures Inc. or any RCN Corporation common
stock into which such securities are convertible, and that Vulcan Ventures Inc.
shall not have any obligation to them on account thereof. To the extent that, at
law or at equity, any Member or Manager (and their respective officers,
directors, agents, employees, shareholders, members, partners or Affiliates) or
officers of the Company have duties (including fiduciary duties) and liabilities
relating to the Company and the other Members, such Person shall not be liable
to the Company or the other Members for its good faith reliance on the
provisions of this Agreement including this Section 5.5. The Company and each
Member hereby waive any and all rights and claims that the Company or such
Member may otherwise have against the other Members and the Manager (and their
respective officers, directors, agents, employees, shareholders, members,
partners or Affiliates) or officers of the Company as a result of any such
permitted activities. The provisions of this Agreement, and any agreement
between the Company and any Member entered into in reliance on this Section 5.5,
to the extent that they restrict the duties and liabilities of a Manager or
Member (and their respective officers, directors, agents, employees,
shareholders, members, partners or Affiliates) or officers of the Company
otherwise existing at law or in equity, are agreed by the Company and the
Members to replace such other duties and liabilities of such Person.
 
5.6 Certain Related Transactions.
 
5.6.1 CII acknowledges and agrees that the Company will engage in transactions
with the Charter Members and the Charter Affiliates and that so long as such
transactions are not entered into in bad faith and in accordance with Section
5.2, the Charter Members and the Charter Affiliates with which the Company
engages in transactions, the Manager, and the Company shall not be liable to the
Company or to CII with respect to such transactions. The foregoing provision is
not intended to affect any of CCV and its Affiliates’ express contractual
obligations to the Company, Class A Members, or any of the Class A Members’
Affiliates under any contract entered into by and among such parties from time
to time.
 
5.6.2 Without limiting any other provisions of this Agreement, CII acknowledges
and agrees that the Manager has the exclusive authority to manage the business
and operations of the Company and that, in its capacity as a Class A Member, CII
has no right to vote on or otherwise participate in the management of the
business and operations of the Company or any transactions or financings that
the Company may undertake or participate in. CII further acknowledges and agrees
that, except for such rights as may be granted to CII pursuant to Section 10.2.2
and pursuant to the Act, in its capacity as a Class A Member, CII has no right
to vote on or object to:
 
-21-

--------------------------------------------------------------------------------


 
(a) any financing, refinancing, restructuring, asset sale, or other transaction
undertaken by CCI, Charter HoldCo, CCHC, the Company, or any other Charter
Affiliates;
 
(b) any issuance of debt or equity by CCI, Charter HoldCo, CCHC, the Company or
any other Charter Affiliate, including the issuance of equity that is senior to
the Class A Preferred Units;
 
(c) any issuance of debt or equity by CCHC, the Company or any other Charter
Affiliate in consideration for additional capital contributions, including
without limitation debt or equity issued in consideration for contributions of
debt previously issued by CCHC, the Company or any other Charter Affiliate;
 
(d) subject to Section 10.2 hereof, any amendment to this Agreement as necessary
to implement any of the transactions contemplated by paragraphs (a) through (c)
above;
 
(e) any decision concerning the dissolution of the Company;
 
(f) any decision concerning distributions by the Company or CCHC (other than
with respect to distributions in contravention of Section 6.8 or Section 9.5);
or
(g) any other undertaking or transaction by CCI, Charter HoldCo, CCHC, the
Company or any other Charter Affiliate, and any decision by CCI, Charter HoldCo,
CCHC, the Company or any other Charter Affiliate not to implement any
undertaking or transaction.
 
For the avoidance of doubt, nothing in this Agreement will in any way affect Mr.
Allen or his Affiliates or transferees’ rights as holders of any other interests
in CCI or Charter HoldCo or the rights of Mr. Allen or any transferree to
exercise his other rights as a director or manager or member of CCI or Charter
HoldCo.
 
5.7 Remuneration for Management or Other Services. The Manager and officers of
the Company shall be entitled to reasonable remuneration for providing
management or other services to the Company, all as determined by the Manager.
 
5.8 Reimbursement of Expenses. The Company shall reimburse the Manager and
officers of the Company for the actual and reasonable costs, fees, and expenses
paid or incurred by any Person for goods, materials, services, and activities
acquired or used by or for the benefit of the Company, or performed or
undertaken for the benefit of the Company, without duplication of any expense
paid.
 
-22-

--------------------------------------------------------------------------------


 
ARTICLE VI


ALLOCATIONS OF NET PROFITS AND NET LOSSES
AND
DISTRIBUTIONS
 
6.1 Allocations of Net Profits. After giving effect to the special allocations
set forth in Sections 6.3 and 6.4 hereof, Net Profits with respect to each
Fiscal Year beginning on or after the Tax Effective Date shall be allocated to
the Members in the following order of priority:
 
6.1.1 First, Net Profits shall be allocated to each Member to the extent of and
in accordance with the aggregate amount of Net Losses previously allocated to
such Member pursuant to Section 6.2.2 hereof with respect to each Fiscal Year
beginning on or after the Tax Effective Date, with respect to which Net Profits
have not been previously allocated pursuant to this subsection.
 
6.1.2 Second, Net Profits shall be allocated to each Member to the extent of and
in accordance with the aggregate amount of Net Losses previously allocated to
each Member (a) with respect to the Pre-Closing Sharing Period and (b) pursuant
to Section 6.2.1 hereof with respect to each Fiscal Year beginning on or after
the Tax Effective Date, with respect to which Net Profits have not been
previously allocated pursuant to this subsection. 
 
6.1.3 Third, Net Profits shall be allocated to each Class B Member to the extent
of the Net Losses previously allocated to such Class B Member with respect to
all Fiscal Years or portions thereof ended prior to June 7, 2003, with respect
to which Net Profits have not been previously allocated pursuant to this
subsection.
 
6.1.4 Fourth, the balance, if any, of Net Profits shall be allocated in
accordance with the Members’ Percentage Interests.
 
6.2 Allocations of Net Losses. After giving effect to the special allocations
set forth in Sections 6.3 and 6.4 hereof, Net Losses with respect to each Fiscal
Year beginning on or after the Tax Effective Date shall be allocated to the
Members as follows:
 
6.2.1 First, except as provided in Section 6.2.3, Net Losses shall be allocated
to the Class B Members in an amount equal to the excess of (a) the aggregate Net
Losses allocated with respect to the Class A Preferred Units during the
Pre-Closing Sharing Period multiplied by a fraction, the numerator of which is
the aggregate Percentage Interests of the Class B Members and the denominator of
which is the aggregate Percentage Interests of the Class A Members, over (b) the
aggregate Net Losses allocated with respect to the Class B Units during the
Pre-Closing Sharing Period, with respect to which Net Losses have not been
previously allocated pursuant to this subsection.
 
-23-

--------------------------------------------------------------------------------


 
6.2.2 Second, except as provided in Section 6.2.3, the balance, if any, of Net
Losses shall be allocated in accordance with the Members’ Percentage Interests.
 
6.2.3 An allocation of Net Losses under Sections 6.2.1 or 6.2.2 hereof shall not
be made to the extent it would create or increase an Adjusted Capital Account
Deficit for a Member or Members at the end of any Fiscal Year if any other
member has a positive Capital Account balance at such time. Any Net Losses not
allocated because of the preceding sentence shall be allocated to the other
Member or Members with positive Capital Account balances in proportion to such
Member’s or Members’ respective Percentage Interests; provided, however, that to
the extent such allocation would create or increase an Adjusted Capital Account
Deficit for another Member or Members at the end of any Fiscal Year, such
allocation shall instead be made to the remaining Member or Members in
proportion to the respective Percentage Interests of such Member or Members.
 
6.3 Special Allocations.
 
6.3.1 Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt or other liability to
which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i) and Regulations Section 1.704-1(b).
 
6.3.2 Nonrecourse Deductions Referable to Liabilities Owed to Non-Members. Any
Nonrecourse Deductions for any Fiscal Year and any other deductions or losses
for any Fiscal Year referable to a liability owed by the Company to a Person
other than a Member to the extent that no Member bears the economic risk of loss
shall be specially allocated to the Members in accordance with their Percentage
Interests.
 
6.3.3 Member Minimum Gain Chargeback. Except as otherwise provided in Regulation
Section 1.704-2(i)(4), notwithstanding any other provision of this Article VI,
if there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable
to a Member Nonrecourse Debt during any Fiscal Year, each Member who has a share
of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt (which share shall be determined in accordance with Regulations
Section 1.704-2(i)(5)) shall be specially allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to that portion of such Member’s share of the net decrease in
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Section
1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.3 is intended to comply with
the minimum gain chargeback requirement contained in Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.
 
-24-

--------------------------------------------------------------------------------


 
6.3.4 Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article VI, if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
the portion of such Member’s share of the net decrease in Company Minimum Gain
which share of such net decrease shall be determined in accordance with
Regulations Section 1.704-2(g)(2). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(0(6) and
1.704-2(j)(2). This Section 6.3.4 is intended to comply with the minimum gain
chargeback requirement contained in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
 
6.3.5 Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5), or (6) or any other event creates an Adjusted
Capital Account Deficit, items of Company income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate
the Adjusted Capital Account Deficit of such Member as quickly as possible,
provided that an allocation pursuant to this Section 6.3.5 shall be made only if
and to the extent that such Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in this Article VI have been
tentatively made as if this Section 6.3.5 were not in the Agreement.
 
6.3.6 Section 754 Adjustments. To the extent an adjustment to the Basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the Basis of the asset) or loss (if the adjustment decreases such
Basis) and such gain or loss shall be specially allocated to the Members in
accordance with Regulations Section 1.704-1(b)(2)(iv)(m).
 
6.3.7 Priority Return Allocations. If any Priority Return distributions have
been made pursuant to Section 6.8.1(a) or Section 9.5(a) hereof, all or a
portion of the remaining items of Company income and, to the extent income is
insufficient, gain shall be specially allocated to each Member in proportion to
and to the extent of the excess, if any, of (i) the cumulative Priority Return
distributions each such Member has received pursuant to Section 6.8.1(a) or
Section 9.5(a) hereof from the commencement of the Company to a date 30 days
after the end of such Fiscal Year, over (ii) the cumulative income and gain
allocated to such Member pursuant to this Section 6.3.7 for all prior Fiscal
Years. If, in addition to items of income, items of gain are to be allocated
pursuant to the foregoing sentence and the Company has items of both short-term
capital gain and long-term capital gain, all of the Company’s items of
short-term capital gain shall be allocated before any items of long-term capital
gain are allocated.
 
6.4 Curative Allocations. The allocations set forth in Sections 6.2.3 and 6.3
(other than Section 6.3.7) hereof (collectively, the "Regulatory Allocations")
are intended
 
-25-

--------------------------------------------------------------------------------


 
to comply with certain requirements of the Regulations. It is the intent of the
Members that, to the extent possible, the Regulatory Allocations shall be offset
either with other Regulatory Allocations or with special allocations of other
items of Company income, gain, loss, or deduction pursuant to this Section 6.4.
Therefore, notwithstanding any other provision of this Article VI (other than
the Regulatory Allocations), the Manager shall make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, a
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had (the "Target Capital
Account") if the Regulatory Allocations were not part of this Agreement and all
Company items were allocated pursuant to Sections 6.1, 6.2.1, 6.2.2 and 6.3.7.
In exercising its discretion under this Section 6.4, the Manager shall take into
account any future Regulatory Allocations under Sections 6.3.3 and 6.3.4 hereof
that, although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 6.3.1and 6.3.2.
 
6.5 Tax Allocations
 
6.5.1 Code Section 704(c) Allocations. The allocations specified in this
Agreement shall govern the allocation of items to the Members for Code Section
704(b) book purposes, and the allocation of items to the Members for tax
purposes shall be in accordance with such book allocations, except that solely
for tax purposes and notwithstanding any other provision of this Article VI:
 
(a) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall be allocated among the Members (including
Members who succeed to the Membership Interest of any other Members or former
members of the Company) so as to take account of any variation between the Basis
of such property to the Company and its initial Gross Asset Value.
 
(b) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to Section 1.43.3 hereof, subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the Basis of such asset and its Gross Asset Value in the same manner as under
Code Section 704(c) and the Regulations thereunder.
 
(c) The allocations described in (a) and (b) above shall be made in accordance
with Regulations Section 1.704-3 using the Traditional Method
 
6.5.2 Tax Credits. Tax credits, if any, shall be allocated among the Members in
proportion to their Percentage Interests.
 
6.5.3 Excess Nonrecourse Liabilities. To the extent that the Company’s "excess
nonrecourse liabilities" within the meaning of Regulations Section 1.752-3(a)(3)
are allocated among the Members in accordance with their interests in Company
profits,
 
-26-

--------------------------------------------------------------------------------


 
the Members’ interests in Company profits are, solely for purposes of making
such allocation, in proportion to their Percentage Interests.
 
6.6 Other Allocation Rules.
 
6.6.1 Allocation of Items Included in Net Profits and Net Losses. Whenever a
proportionate part of the Net Profits or Net Losses is allocated to a Member,
every item of income, gain, loss, or deduction entering into the computation of
such Net Profits or Net Losses shall be credited or charged, as the case may be,
to such Member in the same proportion.
 
6.6.2 Allocations in Respect of a Transferred Membership Interest.
 
(a) Upon the transfer of the Transferred Units as of the date hereof, the
income, gain, loss, deduction, and credit of the Company shall be calculated as
if there were a notional "closing of the books" of the Company as of the close
of business on the date hereof. CII shall be allocated the income, gain, loss,
deduction, or credit of the Company with respect to the Transferred Units for
the portion of the Fiscal Year that ends on the date hereof pursuant to this
Article VI, and CCHC shall be allocated the income, gain, loss, deduction, or
credit of the Company with respect to the Transferred Units for the remainder of
such Fiscal Year. 
 
(b) If after the date hereof any Membership Interest is transferred, or is
increased or decreased by reason of the admission of a new Member or otherwise,
during any Fiscal Year of the Company, (i) such transfer of or increase or
decrease in Membership Interest shall be deemed to have occurred as of the end
of the day on which such transfer or increase or decrease occurs, and (ii) each
item of income, gain, loss, deduction, or credit of the Company for such Fiscal
Year shall be allocated among the Members, as determined by the Manager in
accordance with any method permitted by Code Section 706(d) and the Regulations
promulgated thereunder in order to take into account the Members’ varying
interests in the Company during such Fiscal Year.
 
6.7 Obligations of Members to Report Consistently. The Members are aware of the
income tax consequences of the allocations made by this Article VI and hereby
agree to be bound by the provisions of this Article VI in reporting their shares
of Company income and loss for income tax purposes.
 
6.8 Distributions by the Company to Members.
 
6.8.1 In General. Prior to the occurrence of any event specified in Section 9.1,
and subject to applicable law and any limitations contained elsewhere in this
Agreement, the Manager shall distribute the Company’s Available Cash, if any,
not later than the 30th day after the end of each calendar year in the following
order and priority:
 
(a) First, to Members having accrued and unpaid Priority Return as of the last
day of the calendar quarter preceding the date on which such distribution is
made, pro rata in accordance with the respective amounts of such accrued
 
-27-

--------------------------------------------------------------------------------


 
and unpaid Priority Return, until each such Member shall have received an amount
equal to such Member’s accrued and unpaid Priority Return as of the last day of
such preceding calendar quarter;
 
(b) Second, to Members pro rata in accordance with their respective Percentage
Interests.
 
6.8.2 Advances or Drawings. Distributions of money and Property shall be treated
as advances or drawings of money or Property against a Member’s distributive
share of income and as current distributions made on the last day of the
Company’s taxable year with respect to such Member.
 
6.8.3 Distributees; Liability for Distributions. All distributions made pursuant
to this Section 6.8 shall be made only to the Persons who, according to the
books and records of the Company, hold the Membership Interests in respect of
which such distributions are made on the actual date of distribution. Neither
the Company nor any Member, Manager, or officer shall incur any liability for
making distributions in accordance with this Section 6.8.
 
6.9 Form of Distributions. A Member, regardless of the nature of the Member’s
Capital Contributions, has no right to demand and receive any distribution from
the Company in any form other than money. No Member may be compelled to accept
from the Company a distribution of any asset in kind in lieu of a proportionate
distribution of money being made to other Members.
 
6.10 Return of Distributions. Except for distributions made in violation of the
Act or this Agreement, or as otherwise required by law, no Member shall be
obligated to return any distribution to the Company or pay the amount of any
distribution for the account of the Company or to any creditor of the Company.
Notwithstanding any provision of this Agreement to the contrary, a Member who
receives a distribution from the Company shall have no liability to return any
portion of such distribution after the expiration of three (3) years from the
date of the distribution pursuant to Section 18-607(c) of the Act.
 
6.11 Limitation on Distributions. Notwithstanding any provision to the contrary
in this Agreement, the Company shall not be required to make a distribution to
any Member on account of such Member’s interest in the Company if such
distribution would violate Section 18-607 of the Act or other applicable law.
 
6.12 Withholding. Any tax required to be withheld with respect to any Member
under Section 1446 or other provisions of the Code, or under the law of any
state or other jurisdiction, shall be treated for all purposes of this Agreement
(i) as a distribution of cash to be charged against current or future
distributions to which such Member would otherwise have been entitled, or (ii)
if determined by the Manager in writing, as a demand loan to such Member bearing
interest at a rate per annum equal to the rate of interest then announced by The
Bank of New York as its prime commercial lending rate plus two hundred (200)
basis points.
 
-28-

--------------------------------------------------------------------------------


 
ARTICLE VII


TRANSFER OF INTERESTS
 
7.1 Transfers by CII.
 
7.1.1 Neither CII nor any CII Permitted Transferee shall Transfer all or any
portion of the Units held by it except as may be otherwise specifically provided
in this Article VII.
 
7.1.2 CII and the CII Permitted Transferees may Transfer Units, in whole or in
part, to the following Persons (each a "CII Permitted Transferee"): 
 
(a) Any Related Party,
 
(b) any Person with the consent of CCV, which consent may be granted or
withheld, conditioned or delayed, as CCV may determine in its sole discretion,
or
 
(c) any Person acquiring Units pursuant to Section 7.3, Section 7.4, or Section
7.5 hereof.
 
7.1.3 In the event of the dissolution of CII or any CII Permitted Transferee,
any transferee of such Person who is a CII Permitted Transferee shall be
admitted as a Member of the Company upon compliance with the requirements of
Section 7.6.
 
7.1.4 In the event of the death of any CII Permitted Transferee who is a natural
person, the guardian, trustee or legal representative of such Person shall
succeed to all rights of such Person to receive allocations and distributions
from the Company but shall not be admitted as a Member of the Company. Upon the
termination of the estate of a deceased Person who held some or all of the CII
Class A Preferred Units, the heirs and legatees of such Person who are CII
Permitted Transferees shall be admitted as Members of the Company upon
compliance with the requirements of Section 7.6.
 
7.1.5 In the event of the adjudication of incompetency of a Person holding all
or any part of the CII Class A Preferred Units who is a natural person, the
guardian or legal representative of such Person shall succeed to all rights of
such Person to receive allocations and distributions from the Company but shall
not be admitted as a Member of the Company.
 
7.1.6 In the event of the bankruptcy of a Person holding all or any part of the
CII Class A Preferred Units, the trustee or legal representative of such Person
shall succeed to all rights of such Person to receive allocations and
distributions from the Company but shall not be admitted as a Member of the
Company.
 
-29-

--------------------------------------------------------------------------------


 
7.2 Transfer of Control of CII/Successor. 
 
7.2.1 So long as CII/Successor holds any Units, neither Mr. Allen nor any other
Person in Control of CII/Successor shall Transfer Control of CII/Successor
without the prior written consent of HoldCo, which consent may be granted or
withheld, conditioned or delayed, as HoldCo may determine in its sole
discretion; provided, however, that Mr. Allen and any Person in Control of
CII/Successor may transfer Control of CII/Successor without the prior written
consent of HoldCo to any Related Party; and provided further that the foregoing
is not intended to, nor shall it, limit any rights of any person pursuant to the
Exchange Agreement dated as of November 12, 1999 among Mr. Allen, CII, Vulcan
Cable III, Inc. and CCI.
 
7.2.2 Upon the Transfer of Control of CII/Successor, such transferee shall
become subject to this Section 7.2 and shall execute an instrument satisfactory
to the Manager accepting and adopting the terms, provisions, and conditions of
this Section 7.2.
 
7.3 Tag-Along Rights. 
 
7.3.1 At any time that one or more Charter Members proposes to sell all or any
portion of its Membership Interests to any Person other than a Charter Affiliate
or in connection with an internal reorganization of CCI and its Affiliates, the
Manager shall provide written notice (the "Tag-Along Notice") to CII and each
CII Permitted Transferee (together, the "Allen Members") of (a) the aggregate
number and type of Units to be sold by the Charter Members (the "Tag-Offered
Interest") pursuant to the contract for the sale of Membership Interests by the
Charter Members (such contract, a "Tag Contract") and the number and type of all
Units then owned by all Charter Members; (b) the identity of the prospective
purchaser; (c) the aggregate purchase price for the Tag-Offered Interest, the
form of such purchase price, and any potential adjustments to such purchase
price contained in the Tag Contract; (d) the purchase price for each Class A
Preferred Unit of each Allen Member electing to participate in a sale pursuant
to this Section 7.3 (calculated with reasonable detail in accordance with the
procedures set forth in Section 7.3.4); (e) a calculation (in accordance with
Section 7.3.2) of the maximum number of Class A Preferred Units that each Allen
Member can elect to sell pursuant to this Section 7.3; (f) confirmation that the
prospective purchaser has been informed of the Allen Members’ rights under this
Section 7.3 and has agreed to purchase Class A Preferred Units from the Allen
Members in accordance with the terms of this Section 7.3; (g) a copy of the Tag
Contract; and (h) an estimate of the date on which the closing of Tag Contract
will occur. The Manager shall provide the Tag-Along Notice within 20 days after
the signing of the Tag Contract and shall be provided at least 45 days prior to
the consummation of the sale contemplated by the Tag Contract.
 
7.3.2 Each Allen Member shall have the right to participate in such proposed
sale with respect to a number of Class A Preferred Units held by such Allen
Member that is the same percentage of all Class A Preferred Units held by such
Allen Member as the percentage of Class A Preferred Units and Class B Units held
by all Charter Members that are included in the Tag-Offered Interest.
 
-30-

--------------------------------------------------------------------------------


 
7.3.3 An Allen Member desiring to participate in the sale pursuant to this
Section 7.3 (each, a "Participating Allen Member") shall exercise the rights
granted pursuant to this Section 7.3 by delivering written notice (the "Tag
Acceptance Notice") to the Manager within 30 days after the date of the
Tag-Along Notice setting forth the number of Class A Preferred Units to be sold
by such Allen Member (which shall not exceed the number of shares calculated
pursuant to Section 7.3.2 hereof) (the "Tag-Along Interest"). The right of an
Allen Member pursuant to this Section 7.3 shall terminate with respect to the
proposed sale if not exercised within such 30 day period. 
 
7.3.4 The purchase price for any Tag-Along Interest shall equal the amount per
Class A Preferred Unit that would be distributed with respect to each Class A
Preferred Unit in a hypothetical dissolution of the Company, determined by
calculating the total amount that the Company would need to distribute in
dissolution to all Members pursuant to this Agreement to result in dissolution
proceeds to the Charter Members with respect to the Tag-Offered Interest equal
to the aggregate purchase price for the Tag-Offered Interest (as may be adjusted
pursuant to the Tag Contract), assuming that the Company made a distribution of
such total amount pursuant to Section 9.5. If all or any portion of the purchase
price for the Tag-Offered Interest consists of property or other noncash
consideration, the purchase price for each Tag-Along Interest shall comprise the
same proportion of each item of property or other noncash consideration as is
paid for the Tag-Offered Interest.
 
7.3.5 At the closing of a sale pursuant to this Section 7.3, each Participating
Allen Member shall be entitled and obligated to give such consents as are
customary in similar transactions and to sell to the prospective purchaser its
Tag-Along Interest on the same terms and conditions (other than price) as the
Charter Members selling the Tag-Offered Interest (with such Participating Allen
Member being subject to the same holdback, and escrow provisions, if any, and
any similar components of the Tag Contract to which the Charter Members selling
the Tag-Offered Interest are subject), provided that each Participating Allen
Member shall only be required to make customary representations and warranties
regarding its ownership of, and authority to sell, the Tag-Along Interest.
 
7.3.6 If, following delivery of a Tag-Along Notice, the 30 day period set forth
in Section 7.3.2 shall have expired without an Allen Member’s exercise of its
rights under this Section 7.3, the Charter Members shall have the right to sell
to the prospective purchaser or an Affiliate thereof the Tag-Offered Interest
but only on terms that are no more favorable in any material respect (and in any
case, with no increase in the purchase price from that specified in the
Tag-Along Notice) to the Charter Members than provided in the Tag Contract
without any further obligation to such Allen Member under this Section 7.3. If
the Charter Members do not consummate such sale, any subsequent sale of the
Tag-Offered Interest shall once again be subject to the terms of this Section
7.3.
 
7.4 Drag-Along Rights. 
 
7.4.1 At any time that one or more Charter Members propose to sell to any Person
other than a Charter Affiliate or in connection with an internal reorganization
 
-31-

--------------------------------------------------------------------------------


 
of CCI and its Affiliates (a) a number of Class A Preferred Units and Class B
Units equal to more than 50 percent of all Units held by all Charter Members and
all Charter Affiliates, and (b) a percentage of Class A Preferred Units held by
all Charter Members and all Charter Affiliates equal to the percentage of Class
B Units proposed to be sold by all Charter Members and all Charter Affiliates
(such Units proposed to be sold, the "Drag-Offered Interest"), the Manager shall
have the right to cause each holder of the CII Class A Preferred Units to sell
the Dragged Interest to the prospective purchaser. The "Dragged Interest" of
each holder of the CII Class A Preferred Units shall equal the excess of (i) a
number of Class A Preferred Units held by such holder that is the same
percentage of all Class A Preferred Units held by such holder as the percentage
of Class A Preferred Units and Class B Units held by all Charter Members and all
Charter Affiliates comprising the Drag-Offered Interest, over (ii) the number of
Class A Preferred Units held by such holder that comprise the Tag-Along Interest
of such holder, if any.
 
7.4.2 The Manager shall exercise the rights set forth in this Section 7.4 by
providing notice (the "Drag-Along Notice") to each holder of the CII Class A
Preferred Units within 60 days after the execution of the contract for the sale
of the Drag-Offered Interest (the "Drag Contact") and not less than 45 days
prior to the consummation of the sale contemplated by the Drag Contract. The
Drag-Along Notice shall set forth (a) the number of Class A Preferred Units and
Class B Units comprising the Drag-Offered Interest, and the number and type of
all Units then owned by all Charter Members and all Charter Affiliates; (b) the
identity of the prospective purchaser; (c) the aggregate purchase price for the
Drag-Offered Interest, the form of such purchase price, and any potential
adjustments to such purchase price contained in the Drag Contract; (d) an
estimate of the purchase price for each Class A Preferred Unit comprising the
Drag-Offered Interest (calculated with reasonable detail in accordance with the
procedures set forth in Section 7.4.3); (e) a calculation of the number of Class
A Preferred Units comprising the Dragged Interest of each holder of the CII
Class A Preferred Units, (calculated in accordance with Section 7.4.1); (f)
confirmation that the prospective purchaser has agreed to purchase Class A
Preferred Units in accordance with the terms of this Section 7.4; (g) a copy of
the Drag Contract and (h) a reasonable estimate of the date on which the closing
of the sale of the Drag Contract will occur.
 
7.4.3 The purchase price for any Dragged Interest shall equal the amount per
Class A Preferred Unit that would be distributed with respect to each Class A
Preferred Unit in a hypothetical dissolution of the Company, determined by
calculating the total amount that the Company would need to distribute in
dissolution to all Members pursuant to this Agreement to result in dissolution
proceeds to the Charter Members and Charter Affiliates with respect to the
Drag-Offered Interest equal to the aggregate purchase price of the Drag-Offered
Interest (as may be adjusted pursuant to the Drag Contract), assuming that the
Company made a distribution of such total amount pursuant to Section 9.5. If all
or any portion of the purchase price for the Drag-Offered Interest consists of
property or other noncash consideration, the purchase price for each Dragged
Interest shall comprise the same proportion of each item of property or other
noncash consideration as is paid for the Drag-Offered Interest. 
 
-32-

--------------------------------------------------------------------------------


 
7.4.4 At the closing of a sale pursuant to this Section 7.4, each holder of the
CII Class A Preferred Units shall be entitled and obligated to give such
consents as are customary in similar transactions and to sell to the prospective
purchaser its Dragged Interest on the same terms and conditions (other than
price) as the Charter Members selling the Drag-Offered Interest (with such
holder being subject to the same holdback, and escrow provisions, if any, and
any similar components of the Drag Contract to which the Charter Members selling
the Drag-Offered Interest are subject), provided that each such holder shall
only be required to make customary representations and warranties regarding its
ownership of, and authority to sell, the Dragged Interest.
 
7.5 Put and Call Rights. 
 
7.5.1 In the event of a Change of Control of any of CCI, Charter HoldCo, or any
Charter Affiliate owning a Membership Interest in the Company (a "Change of
Control Event"), the Manager shall provide written notice of the Change of
Control Event (the "COC Notice") to each holder of the CII Class A Preferred
Units and provide reasonable detail of the events that constituted the Change of
Control. The Manager shall provide such COC Notice within 20 days after the
execution of a binding agreement for a Change of Control Event or, if no such
agreement is entered into, within 20 days after a Change of Control Event.
 
7.5.2 If a Change of Control Event occurs, each Allen Member shall have the
right to sell all (but not less than all) of its Class A Preferred Units to the
Company (or the Company’s designee) for cash in an amount equal to the Put/Call
Price. 
 
(a) Each Allen Member shall exercise the rights granted pursuant to this Section
7.5.2 by delivering written notice (the "Put Notice") to the Manager within 30
days from the date of the COC Notice. The right of an Allen Member pursuant to
this Section 7.5.2 shall terminate if not exercised within such 30 day period. 
 
(b) If the 30 day period set forth in Section 7.5.2(a) shall have expired
without an Allen Member’s exercise of its rights under this Section 7.5.2, then
such Allen Member shall have no further rights under this Section 7.5.2;
provided, however, that if the COC Notice is attributable to the execution of an
agreement for a Change of Control Event and such agreement is not closed, then
any other Change of Control Event shall once again be subject to the terms of
this Section 7.5.
 
7.5.3 To the extent holders of the CII Class A Preferred Units do not exercise
the right to sell Class A Preferred Units pursuant to Section 7.5.2, the Manager
shall have the right to cause the Company (or the Company’s designee) to acquire
all (but not less than all) of the Class A Preferred Units of such holders of
the CII Class A Preferred Units for cash in an amount equal to the Put/Call
Price. The Manager shall exercise the rights granted pursuant to this Section
7.5.3 by delivering written notice (the "Call Notice") to such holders within 30
days following the expiration of the 20 day period set forth in Section
7.5.2(a). 
 
-33-

--------------------------------------------------------------------------------


 
7.5.4 The purchase price for the Class A Preferred Units sold pursuant to this
Section 7.5 (the "Put/Call Price") shall equal the amount per Class A Preferred
Unit that would be distributed with respect to each Class A Preferred Unit if
the Company were to sell all of its assets for the Implied CC VIII Value and
dissolve in accordance with Article IX. The Manager and Allen Members holding a
majority of the Class A Preferred Units held by all Allen Members shall attempt
to reach an agreement as to the value of the business conducted by CC VIII as of
the Valuation Date within the 20-day period following the later of the date of
the Put Notice or the date of the Call Notice. If no such agreement is reached
within such 20-day period, the Manager shall select an Appraiser and Allen
Members holding a majority of the Class A Preferred Units held by all Allen
Members shall select another Appraiser. The two Appraisers shall independently
determine the value of the businesses conducted by CC VIII as of the Valuation
Date assuming that the value of such businesses is the cash price at which the
assets of such businesses as going concerns would change hands between a willing
buyer and a willing seller (neither acting under compulsion) in an arms-length
transaction, on terms and subject to conditions and transaction costs applicable
in the cable television industry. If the higher value determined by the two
Appraisers is not more than 115 percent of the lower value determined by the two
Appraisers, then for purposes of clause (i) of Section 1.44 the value of the
businesses conducted by CC VIII shall be the average of the values determined by
the two Appraisers. If the higher value determined by the two Appraisers is more
than 115 percent of the lower value determined by the two Appraisers, then the
two Appraisers shall select a third Appraiser to value the businesses conducted
by CC VIII as of the Valuation Date, and for purposes of clause (i) of Section
1.44 the value of the businesses conducted by CC VIII shall be the average of
the two closest values determined by the three Appraisers. 
 
7.5.5 At the closing of a sale pursuant to this Section 7.5, each seller of the
CII Class A Preferred Units shall sell, transfer, convey, and assign all of its
Class A Preferred Units to the Company (or the Company’s designee) free and
clear of all liens, pursuant to written instruments of transfer in form and
substance reasonably satisfactory to the Company (or the Company’s designee),
against delivery of the Put/Call Price, provided that each such seller shall
only be required to make customary representations and warranties regarding its
ownership of, and authority to sell, the CII Class A Preferred Units.
 
7.6 Admission of Member. Notwithstanding the foregoing provisions of this
Article VII, the transferee of a Membership Interest who is a CII Permitted
Transferee or Charter Permitted Transferee shall not become a Member of the
Company unless all of the following conditions have been met: (a) the Company
shall (at its option) have received a written opinion from the Company’s
counsel, in form and substance reasonably satisfactory to the Company,
specifying the nature and circumstances of the proposed Transfer and any related
transactions of which the proposed Transfer is a part, and based on such facts
stating that the proposed Transfer and any related transactions will not be in
violation of any of the registration provisions of the Securities Act, or any
applicable state securities laws; (b) the Transfer will not result in the loss
of any license or regulatory approval or exemption that has been obtained by the
Company and is materially useful in the conduct of its business as then being
conducted or proposed to be
 
-34-

--------------------------------------------------------------------------------


 
conducted; (c) the Transfer will not result in a material and adverse limitation
or restriction on the operations of Charter HoldCo taken as a whole; (d) the
Transfer will not cause the Company to be treated as a "publicly traded
partnership" within the meaning of section 7704 of the Code; (e) the Transfer
will not cause the Company to be treated as an "investment company" within the
meaning of section 3 of the Investment Company Act of 1940, as amended; and (f)
the CII Permitted Transferee or Charter Permitted Transferee, as applicable, has
executed an instrument satisfactory to the Manager accepting and adopting the
terms, provisions, and conditions of this Agreement, including without
limitation Section 10.16 herein, with respect to the acquired Membership
Interest. The admission of a substitute Member shall not result in the release
of the Member who assigned the Membership Interest from any liability that such
Member may have to the Company.
 
7.7 Other Transfers of Units Not Valid. Any purported Transfer of all or any of
the Membership Interests in any manner except in accordance with the provisions
of this Article VII shall be null and void, and neither the Company nor any
other Member shall recognize any such Transfer as passing any interest in such
Membership Interests to any Person. Notwithstanding the foregoing, if any CII
Class A Preferred Units are transferred in violation of this Article VII, such
transferee shall nevertheless be subject to Sections 7.4 and 7.5.3 hereof, and
the transferor of such CII Class A Preferred Units shall be liable to the
Company for all losses, damages, and costs incurred by the Company arising from
the transferee’s failure to comply with such Sections.
 
7.8 Recognition of Transferee Members.
 
7.8.1 After a Person has been admitted as a Member of the Company pursuant to
Section 7.6 hereof, the Manager shall cause an amendment to the Certificate to
be prepared and recorded promptly, if such amendment is required by the Act or
other applicable law. However, the Company shall recognize such Person as a
Member of the Company on the date on which such Person satisfies the conditions
of Section 7.6 hereof, even if such an amendment to the Certificate is not filed
or is filed subsequently.
 
7.8.2 After the effective date of any Transfer of any part of a Membership
Interest in accordance with this Agreement, the Membership Interest so
Transferred shall continue to be subject to the terms, provisions, and
conditions of this Agreement, and any further Transfers shall be required to
comply with all of the terms, provisions, and conditions of this Agreement. Any
transferee of all or any portion of a Membership Interest shall take subject to
the restrictions on transfer imposed by this Agreement.
 
7.9 Elections Under the Code. In the event of a Transfer of a Membership
Interest in accordance with this Agreement, the Company, at the request of the
party acquiring such Transferred Membership Interest, shall elect, pursuant to
Section 754 of the Code and any like provision of applicable state law, to
adjust the basis of the Company Property; each Member agrees to provide the
Company with all information necessary to give effect to such election.
 
-35-

--------------------------------------------------------------------------------


 
ARTICLE VIII


BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
 
8.1 Books and Records. The Manager shall cause the books and records of the
Company to be kept, and the financial position and the results of its operations
to be recorded, in accordance with generally accepted accounting principles;
provided, however, that the Manager may, to the extent appropriate under
applicable tax and accounting principles, maintain separate and corresponding
records for book and tax purposes. The books and records of the Company shall
reflect all the Company transactions and shall be appropriate and adequate for
the Company’s business.
 
8.2 Delivery to Members and Inspection.
 
8.2.1 Upon the request of any Member, the Manager shall make reasonably
available to the requesting Member the Company’s books and records; provided,
however, that the Manager shall have the right to keep confidential from the
Members, for such period of time as the Manager deems reasonable, any
information which the Manager reasonably believes to be in the nature of trade
secrets or other information the disclosure of which the Manager in good faith
believes is not in the best interest of the Company or could damage the Company
or its business or which the Company is required by law or by agreement with a
third party to keep confidential.
 
8.2.2 Any request, inspection, or copying of information by a Member under this
Section 8.2 may be made by that Person or that Person’s agent or attorney.
 
8.3 Financial Statements.
 
8.3.1 General. The Manager shall provide any Member with such periodic operating
and financial reports of the Company as such Member may from time to time
reasonably request.
 
8.3.2 Annual Report. The Manager shall cause annual audited financial statements
to be sent to each Member holding more than 0.1 percent of all outstanding Units
not later than 90 days after the close of the Company’s Fiscal Year. The report
shall contain a balance sheet as of the end of the Company’s Fiscal Year and an
income statement and statement of cash flow for the Company’s Fiscal Year. Such
financial statements shall be prepared in accordance with generally accepted
accounting principles consistently applied and be accompanied by the report
thereon of the independent accountants engaged by the Company.
 
8.4 Tax Returns. The Manager shall cause to be prepared information necessary
for the preparation of the Members’ federal and state income tax and information
returns, and for the computation of the Members’ estimated income tax payments.
The Manager shall send or cause to be sent to each Member, or as soon as
practicable following the end of each Fiscal Year, but in no event later than
July 15, (a) such information as is necessary to complete such Member’s federal
and state income tax or information returns, and (b) a schedule setting forth
each Member’s Capital Account
 
-36-

--------------------------------------------------------------------------------


 
balance as of the end of the most recent Fiscal Year. The Manager shall cause
the income tax and information returns for the Company to be timely filed with
the appropriate authorities. If a Member requests, the Company shall provide
such Member with copies of the Company’s federal, state, and local income tax or
information returns for that year, tax-related schedules, work papers,
appraisals, and other documents as reasonably required by such Member in
preparing its tax returns.
 
8.5 Other Filings. The Manager also shall cause to be prepared and timely filed,
with appropriate federal and state regulatory and administrative bodies,
amendments to, or restatements of, the Certificate and all reports required to
be filed by the Company with those entities under the Act or other then current
applicable laws, rules, and regulations.
 
8.6 Bank Accounts. The Manager shall maintain the funds of the Company in one or
more separate bank accounts in the name of the Company, and shall not permit the
funds of the Company to be commingled in any fashion with the funds of any other
Person.
 
8.7 Accounting Decisions and Reliance on Others. All decisions as to accounting
matters, except as otherwise specifically set forth herein, shall be made by the
Manager. The Manager may rely upon the advice of the Company’s accountants as to
whether such decisions are in accordance with accounting methods followed for
federal income tax purposes or financial accounting purposes (as applicable).
 
8.8 Tax Matters.
 
8.8.1 Taxation as Partnership. The Company shall be treated as a partnership for
tax purposes. The Company shall avail itself of any election or procedure under
the Code or the Regulations and under state and local tax law, including any
"check-the-box" election, for purposes of having an entity classified as a
partnership for tax purposes, and the Members shall cooperate with the Company
in connection therewith and hereby authorize the Manager to take whatever
actions and execute whatever documents are necessary or appropriate to
effectuate the foregoing.
 
8.8.2 Elections; Tax Matters Partner. Subject to the provisions of this
Agreement, the Manager shall from time to time cause the Company to make such
tax elections as it deems to be necessary or appropriate. The Members designate
CCV as the "tax matters partner" (within the meaning of Code Section 6231(a)(7))
to represent the Company in connection with all examinations of the Company’s
affairs by tax authorities, including without limitation resulting judicial and
administrative proceedings, and shall expend Company funds for professional
services and costs associated therewith.
 
ARTICLE IX


DISSOLUTION AND WINDING UP
 
9.1 Dissolution. The Company shall be dissolved, its assets shall be disposed
of, and its affairs shall be wound up on the first to occur of the following:
 
-37-

--------------------------------------------------------------------------------


 
(a) The entry of a decree of judicial dissolution pursuant to Section 18-802 of
the Act; or
 
(b) The decision of the Manager, in its sole discretion.
 
9.2 Winding Up. Upon the occurrence of any event specified in Section 9.1, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors. The Manager shall be responsible for overseeing the winding up and
dissolution of the Company, shall take full account of the assets and
liabilities of the Company, shall either cause its assets to be sold to any
Person or distributed to a Member, and if sold, as promptly as is consistent
with obtaining the fair market value thereof, shall cause the proceeds
therefrom, to the extent sufficient therefor, to be applied and distributed as
provided in Section 9.5 hereof. The Person(s) winding up the affairs of the
Company shall give written notice of the commencement of winding up by mail to
all known creditors and claimants whose addresses appear on the records of the
Company. All actions and decisions required to be taken or made by such
Person(s) under this Agreement shall be taken or made only with the consent of
all such Person(s).
 
9.3 Distributions in Kind. Any non-cash asset distributed to one or more Members
shall first be valued at its fair market value to determine the gain or loss
that would have been included in the amounts allocated pursuant to Article VI if
such asset were sold for such value. Such gain or loss shall then be allocated
pursuant to Article VI, and the Members’ Capital Accounts shall be adjusted to
reflect such allocations. The amount distributed and charged to the Capital
Account of each Member receiving an interest in such distributed asset shall be
the fair market value of such interest (net of any liability secured by such
asset that such Member assumes or takes subject to). 
 
9.4 Determination of Fair Market Value. For purposes of Section 9.2 and 9.3, the
fair market value of each asset of the Company shall be determined by the
Manager or, if a Member requests, by an independent, third-party appraiser
experienced in the valuation of businesses such as the Company’s business,
selected in good faith by the Manager. The Company shall bear the costs of the
appraisal.
 
9.5 Order of Distributions Upon Dissolution. After determining that all known
debts and liabilities of the Company in the process of winding up, including
without limitation debts and liabilities to Members who are creditors of the
Company, have been paid or adequately provided for, the remaining assets shall
be distributed to the Members in the following order:
 
(a) First, to Members having accrued and unpaid Priority Return as of the date
of distribution, pro rata in accordance with the respective amounts of accrued
and unpaid Priority Return, until each such Member shall have received an amount
equal to such Member’s accrued and unpaid Priority Return as of such date;
provided, however, that no distribution shall be made pursuant to this Section
9.5(a) that creates or increases a Capital Account deficit for any Member which
exceeds such Member’s obligation deemed and actual to restore such deficit,
determined as follows:
 
-38-

--------------------------------------------------------------------------------


 
Distributions shall first be determined tentatively pursuant to this Section
9.5(a) without regard to the Members’ Capital Accounts, and then the allocation
provisions of Article VI shall be applied tentatively as if such tentative
distributions had been made. If any Member shall thereby have a deficit Capital
Account which exceeds his obligation (deemed or actual) to restore such deficit,
the actual distribution to such Member pursuant to this Section 9.5(a) shall be
equal to the tentative distribution to such Member less the amount of the excess
to such Member; and
 
(b) Second, to Members in accordance with their positive Capital Account
balances, after taking into account income and loss allocations for the
Company’s taxable year during which liquidation occurs.
 
Such liquidating distributions shall be made by the end of the Company’s taxable
year in which the Company is liquidated or, if later, within 90 days after the
date of such liquidation.
 
9.6 Limitations on Payments Made in Dissolution. Each Member shall be entitled
to look solely to the assets of the Company for the return of such Member’s
positive Capital Account balance. Notwithstanding that the assets of the Company
remaining after payment of or due provision for all debts, liabilities, and
obligations of the Company may be insufficient to return the Capital
Contributions or share of Net Profits reflected in such Member’s positive
Capital Account balance, a Member shall have no recourse against the Company or
any other Member.
 
9.7 Certificate of Cancellation. Upon completion of the winding up of the
affairs of the Company, the Manager, or other Person(s) winding up the affairs
of the Company, shall cause to be filed in the office of, and on a form
prescribed by, the Delaware Secretary of State, a certificate of cancellation.
 
9.8 Termination. The Company shall terminate when all of the assets of the
Company have been distributed in the manner provided for in this Article IX, and
the certificate of cancellation is filed in accordance with Section 9.7 hereof.
 
9.9 No Action for Dissolution. Except as expressly permitted in this Agreement,
a Member shall not take any voluntary action that directly causes a dissolution
of the Company other than voting in favor of dissolution.
 
ARTICLE X


MISCELLANEOUS
 
10.1 Complete Agreement. This Agreement and any schedules and exhibits hereto,
any document referenced in this Agreement and any schedules and exhibits thereto
(including without limitation the Settlement Agreement and any schedules and
exhibits thereto) (together, the "Transaction Documents"), and the Certificate
contain the entire understanding of the parties with respect to the subject
matter hereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth or referred to
 
-39-

--------------------------------------------------------------------------------


 
herein or in the Transaction Documents. Except for the Transaction Documents,
this Agreement supersedes all prior agreements and understandings between the
parties with respect to its subject matter.
 
10.2 Amendments.
 
10.2.1 Solely with the approval of the Manager, this Agreement may be modified
or amended in any respect, including amendments or modifications contemplated
under Sections 3.1 and 4.2 hereof providing for the issuance of additional
Membership Interests having such relative rights, powers and duties as the
Manager shall determine (including without limitation rights, powers and duties
senior to or different from existing Membership Interests).
 
10.2.2 Notwithstanding Section 10.2.1, this Agreement shall not be amended,
including by way of merger, consolidation or otherwise, (A) without the approval
of Class A Members holding at least 80 percent of the Class A Preferred Units if
the amendment would result in a greater reduction in the aggregate Percentage
Interests of the Class A Members (such reduction expressed as a percentage of
the aggregate Percentage Interests of the Class A Members prior to such
amendment) than the reduction in the aggregate Percentage Interests of the Class
B Members (such reduction expressed as a percentage of the aggregate Percentage
Interests of the Class B Members prior to such amendment) and (B) without the
approval of each Class A Member if such amendment would adversely affect the
express terms or rights of the Class A Members and/or the Class A Units set
forth in this Agreement.
 
10.2.3 Each Member hereby irrevocably constitutes and appoints the Manager as
its true and lawful attorney-in-fact, in its name, place, and stead, to make,
execute, acknowledge, and file any duly adopted amendment to or restatement of
this Agreement (solely to the extent that such Member’s consent is not required
under this Agreement). It is expressly intended by each Member that the power of
attorney granted by the preceding sentence is coupled with an interest, shall be
irrevocable, and shall survive and not be affected by the subsequent disability
or incapacity of such Member (or if such Member is a corporation, partnership,
trust, association, limited liability company or other legal entity, by the
dissolution or termination thereof).
 
10.3 Binding Effect. Subject to the provisions of this Agreement relating to
transferability, this Agreement shall be binding upon and inure to the benefit
of the Members, and their respective successors and assigns.
 
10.4 Parties in Interest. Except as expressly provided in the Act, nothing in
this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Members and the Manager and their
respective successors and assigns nor shall anything in this Agreement relieve
or discharge the obligation or liability of any third person to any party to
this Agreement, nor shall any provision give any third person any right of
subrogation or action over or against any party to this Agreement.
 
-40-

--------------------------------------------------------------------------------


 
10.5 Statutory References. Any reference to the Code, the Regulations, the Act,
or other statutes or laws or any specific agreement shall include all
amendments, modifications, or replacements of the specific sections and
provisions concerned.
 
10.6 Headings. All headings herein are inserted only for convenience and ease of
reference and shall not be considered in the construction or interpretation of
any provision of this Agreement.
 
10.7 References to this Agreement. Numbered or lettered articles, sections, and
subsections herein contained refer to articles, sections, and subsections of
this Agreement unless otherwise expressly stated.
 
10.8 Interpretation. In this Agreement, unless otherwise specified or where the
context otherwise requires:
 
10.8.1 Unless otherwise expressly stated, a reference to a recital is to the
relevant recital to this Agreement, to a numbered or lettered article, section,
subsection or clause is to the relevant article, section, subsection or clause
of this Agreement, and to an Exhibit or Schedule is to the relevant Exhibit or
Schedule to this Agreement.
 
10.8.2 Words importing any gender shall include other genders.
 
10.8.3 Words importing the singular only shall include the plural and vice
versa.
 
10.8.4 The words "include", "includes" or "including" shall be deemed to be
followed by the words "without limitation".
 
10.8.5 The words "hereof", "herein", "hereunder" and "herewith" and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement.
 
10.9 Governing Law. This Agreement shall be enforced, governed by, and construed
in accordance with the laws of the State of Delaware, regardless of the choice
or conflict of laws provisions of Delaware or any other jurisdiction.
 
10.10 Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance shall be held invalid, the
remainder of this Agreement or the application of such provision to Persons or
circumstances other than those to which it is held invalid shall not be affected
thereby.
 
10.11 Additional Documents and Acts. Each Member agrees to execute and deliver,
from time to time, such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out, and
perform all of the terms, provisions, and conditions of this Agreement and the
transactions contemplated hereby.
 
-41-

--------------------------------------------------------------------------------


 
10.12 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
(a) upon personal delivery to the party to be notified, (b) on the 5th day after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid, (c) on the next business day after dispatch via nationally
recognized overnight courier or (d) upon confirmation of transmission by
facsimile, all addressed to the party to be notified at the address indicated
for such party below, or at such other address as such party may designate by 10
days’ advance written notice to the other parties. Notices should be provided in
accordance with this Section at the following addresses:
 
If to Mr. Allen or CII, to such Person at:


c/o Vulcan Inc.
505 Fifth Avenue S, Suite 900
Seattle, Washington 98104
Attention: Mr. Gregory P. Landis, Executive Vice President and General Counsel
Telephone: (206) 342-2347
Facsimile: (206) 342-3347


with a copy (which shall not constitute notice) to:


Mr. Allen D. Israel
Foster Pepper & Shefelman PLLC
1111 Third Avenue, 34th Floor
Seattle, Washington 98101
Telephone: (206) 447-8911
Facsimile: (206) 749-1957


and with a copy (which shall not constitute notice) to:


Mr. Nicholas P. Saggese
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, 34th Floor
Los Angeles, California 90071
Telephone: (213) 687-5550
Facsimile: (213) 687-5600


If to the Company, CCV, CCHC, Charter Holdco or the Manager, to such Person at: 


Charter Communications, Inc. 
12405 Powerscourt Drive
St. Louis, Missouri 63131-3674
Attention: General Counsel
Telephone: (314) 543-2308
Facsimile: (314) 965-8793


with a copy (which shall not constitute notice) to:


-42-

--------------------------------------------------------------------------------


 
Mr. Dennis Friedman
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York New York 10166
Telephone: (212) 351-4000
Facsimile: (212) 351-6201


10.13 No Interest in Company Property; Waiver of Action for Partition. No Member
has any interest in specific Property of the Company. Without limiting the
foregoing, each Member irrevocably waives during the duration of the Company any
right that such Member may have to maintain any action for partition with
respect to the Property of the Company.
 
10.14 Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
10.15 Remedies Cumulative. The remedies under this Agreement are cumulative and
shall not exclude any other remedies to which any Person may be lawfully
entitled.
 
10.16 Investment Representation. Each Member hereby represents to, and agrees
with, the other Members and the Company that such Member has acquired the
Membership Interest for investment purposes for such Member’s own account only
and not with a view to or for sale in connection with any distribution of all or
any part of the Membership Interest. No other Person will have any direct or
indirect beneficial interest in or right to the Membership Interest.
 
10.17 Specific Enforcement; Attorney’s Fees. The Members agree that the remedy
at law for damages upon violation of the terms of this Agreement would be
inadequate because the Membership Interests and the business of the Company are
unique. Therefore, the Members agree that the provisions of this Agreement may
be specifically enforced by any court of competent jurisdiction, and each Member
and its respective transferees agree to submit to the jurisdiction of the court
where any such action for specific performance is brought. If any Member
defaults in its performance of any of the terms and conditions of this Agreement
and if, as a result of such default, a lawsuit seeking damages, specific
performance, or any other remedy is filed by another Member, then, in that
event, the prevailing party in such a lawsuit shall be entitled to obtain
attorney's fees from the losing party in such amount as shall be determined by
the court to be reasonable under the circumstances.






-43-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Members have executed this Agreement, effective as of
the date first written above.
 
CCV Holdings, LLC
 
        By: s/ Paul E. Martin
Name: Paul E. Martin
Title: Senior Vice President, Interim 
Chief Financial Officer
 
CCHC
 
By: s/ Paul E. Martin
Name: Paul E. Martin
Title: Senior Vice President, Interim
Chief Financial Officer
 
Charter Investment, Inc.
 
By: s/ Gregory P. Landis
Name: Gregory P. Landis

 
Title:
Executive Vice President and
General Counsel










--------------------------------------------------------------------------------




CCI has executed this Agreement effective as of the date set forth above solely
for purposes of confirming (i) its continuation as the Manager of the Company
under and to the extent provided in Section 5.1 of this Agreement, (ii) its
consent to the amendment of the Existing LLC Agreement by this Agreement, and
(iii) its consent to the provisions of Section 7.5 hereof.
Charter Communications, Inc.
 
By: s/ Paul E. Martin
Name: Paul E. Martin
Title: Senior Vice President, Interim
Chief Financial Officer
 
Charter HoldCo has executed this Agreement effective as of the date set forth
above solely for purposes of confirming its consent to the provisions of Section
7.5 hereof.
 
Charter Communications Holding Company, LLC
 
By: s/ Paul E. Martin
Name: Paul E. Martin
Title: Senior Vice President, Interim
Chief Financial Officer
 
Paul G. Allen has executed this Agreement effective as of the date set forth
above solely for purposes of confirming his consent to the provisions of Section
7.2 hereof.
 
s/ Paul G. Allen
Paul G. Allen







--------------------------------------------------------------------------------






SCHEDULE A
 
Member; Number of Units; Initial Priority Capital
 




Member/Address
Class A Preferred Units
Number of
Class B Units
Number of
Units
Initial Priority Capital
CCV Holdings, LLC
   
105,928,319
CCHC
16,991,760
$440,641,882
 
Charter Investment, Inc.
7,282,183
$188,846,524
 







--------------------------------------------------------------------------------






SCHEDULE B
 
Prior Capital Contributions
 

 
CCV Holdings, LLC
CCHC
Charter Investment, Inc.
Capital Contributions, February 2000
$1,466,813,786
$440,641,884
$188,846,522
Contribution of Avalon Systems, January 2001
$527,182,978
   
Contribution of Cable USA Systems, August 2001
$3,179,000
   
Contribution of Cash, 2001
$110,324,891
   
Contribution of Cash, 2002
$108,966,528
   
Total
$2,216,467,183
$440,641,884
$188,846,522


